Exhibit 10.27

EXECUTION VERSION

FIRST AMENDED AND RESTATED

CREDIT AGREEMENT

DATED AS OF FEBRUARY 19, 2008

AMONG

RUTH’S CHRIS STEAK HOUSE, INC.,

as Borrower,

THE LENDERS LISTED HEREIN,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Sole Bookrunner,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

WACHOVIA BANK, NATIONAL ASSOCIATION

and

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

BANC OF AMERICA SECURITIES LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Lead Arrangers



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SECTION 1.

  DEFINITIONS    2 1.1     Certain Defined Terms    2 1.2     Accounting Terms;
Utilization of GAAP for Purposes of Calculations Under Agreement    25 1.3    
Other Definitional Provisions and Rules of Construction    26 1.4     Amendment
and Restatement    26

SECTION 2.

  AMOUNTS AND TERMS OF COMMITMENTS AND LOANS    26 2.1     Commitments; Making
of Loans; the Register; Optional Notes    26 2.2     Interest on the Loans    32
2.3     Fees    36 2.4     Repayments, Prepayments and Reductions of Revolving
Loan Commitment Amount; General Provisions Regarding Payments; Application of
Proceeds of Collateral and Payments Under Subsidiary Guaranty    37 2.5     Use
of Proceeds    42 2.6     Special Provisions Governing Eurodollar Rate Loans   
43 2.7     Increased Costs; Taxes; Capital Adequacy    45 2.8     Statement of
Lenders; Obligation of Lenders and Issuing Lender to Mitigate    49 2.9    
Replacement of a Lender    50 2.10   Increase in Commitments    51

SECTION 3.

  LETTERS OF CREDIT    53 3.1     Issuance of Letters of Credit and Lenders’
Purchase of Participations Therein    53 3.2     Letter of Credit Fees    55
3.3     Drawings and Reimbursement of Amounts Paid Under Letters of Credit    55
3.4     Obligations Absolute    58 3.5     Nature of Issuing Lender’s Duties   
59

SECTION 4.

  CONDITIONS TO LOANS AND LETTERS OF CREDIT    60 4.1     Conditions to Initial
Revolving Loans and Swing Line Loans    60 4.2     Conditions to All Loans    65
4.3     Conditions to Letters of Credit    65

 

i



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SECTION 5.

  COMPANY’S REPRESENTATIONS AND WARRANTIES    66

5.1  

  Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
   66

5.2  

  Authorization of Borrowing, etc.    67

5.3  

  Financial Condition    67

5.4  

  No Material Adverse Change; No Restricted Junior Payments    68

5.5  

  Title to Properties; Liens; Real Property; Intellectual Property    68

5.6  

  Litigation; Adverse Facts    69

5.7  

  Payment of Taxes    69

5.8  

  Governmental Regulation    69

5.9  

  Securities Activities    69

5.10

  Employee Benefit Plans    70

5.11

  Certain Fees    70

5.12

  Environmental Protection    70

5.13

  Employee Matters    71

5.14

  Solvency    71

5.15

  Matters Relating to Collateral    71

5.16

  Disclosure    72

5.17

  UFOC    72

5.18

  Acquisition Agreement    72

5.19

  Compliance with OFAC Rules and Regulations.    73

5.20

  Foreign Assets Control Regulations, Etc.    73

SECTION 6.

  COMPANY’S AFFIRMATIVE COVENANTS    73

6.1  

  Financial Statements and Other Reports    73

6.2  

  Existence, etc.    78

6.3  

  Payment of Taxes and Claims; Tax    78

6.4  

  Maintenance of Properties; Insurance; Application of Net Insurance/
Condemnation Proceeds    78

6.5  

  Inspection Rights; Lender Meeting    80

6.6  

  Compliance with Laws, etc.    80

6.7  

  Environmental Matters    80

6.8  

  Execution of Subsidiary Guaranty and Collateral Documents After the
Restatement Date    81

 

ii



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SECTION 7.

  COMPANY’S NEGATIVE COVENANTS    82

7.1  

  Indebtedness    83

7.2  

  Liens and Related Matters    83

7.3  

  Investments; Acquisitions    84

7.4  

  Contingent Obligations    86

7.5  

  Restricted Junior Payments    86

7.6  

  Financial Covenants    87

7.7  

  Restriction on Fundamental Changes; Asset Sales    87

7.8  

  Transactions with Shareholders and Affiliates    88

7.9  

  Sales and Lease-Backs    88

7.10

  Conduct of Business    89

7.11

  Amendments of Organizational Documents    89

7.12

  Fiscal Year    89

7.13

  UFOC    89

SECTION 8.

  EVENTS OF DEFAULT    89

8.1  

  Failure to Make Payments When Due    90

8.2  

  Default in Other Agreements    90

8.3  

  Breach of Certain Covenants    90

8.4  

  Breach of Warranty    90

8.5  

  Other Defaults Under Loan Documents    90

8.6  

  Involuntary Bankruptcy; Appointment of Receiver, etc.    91

8.7  

  Voluntary Bankruptcy; Appointment of Receiver, etc.    91

8.8  

  Judgments and Attachments    91

8.9  

  Nonmonetary Judgments    92

8.10

  Dissolution    92

8.11

  Employee Benefit Plans    92

8.12

  Change in Control    92

8.13

  Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations
   92

8.14

  Failure to Consummate Acquisition    92

SECTION 9.

    ADMINISTRATIVE AGENT    93

9.1  

  Appointment    93

 

iii



--------------------------------------------------------------------------------

EXECUTION VERSION

 

9.2  

  Powers and Duties; General Immunity    95

9.3  

  Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness    96

9.4  

  Right to Indemnity    96

9.5  

  Resignation of Agents; Successor Administrative Agent and Swing Line Lender   
97

9.6  

  Collateral Documents and Subsidiary Guaranty    98

9.7  

  Duties of Other Agents    99

9.8  

  Administrative Agent May File Proofs of Claim    99

SECTION 10.

  MISCELLANEOUS    100

10.1  

  Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit    100

10.2  

  Expenses    103

10.3  

  Indemnity    104

10.4  

  Set-Off    105

10.5  

  Ratable Sharing    105

10.6  

  Amendments and Waivers    106

10.7  

  Independence of Covenants    107

10.8  

  Notices; Effectiveness of Signatures    108

10.9  

  Survival of Representations, Warranties and Agreements    109

10.10

  Failure or Indulgence Not Waiver; Remedies Cumulative    109

10.11

  Marshalling; Payments Set Aside    109

10.12

  Severability    109

10.13

  Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver   
110

10.14

  Release of Security Interest or Subsidiary Guaranty    110

10.15

  Applicable Law    111

10.16

  Construction of Agreement; Nature of Relationship    111

10.17

  Consent to Jurisdiction and Service of Process    111

10.18

  Waiver of Jury Trial    112

10.19

  Confidentiality    112

10.20

  Counterparts; Effectiveness    113

10.21

  Successor Issuing Lender    113

 

iv



--------------------------------------------------------------------------------

EXECUTION VERSION

 

10.22

  Patriot Act Notice.    114

10.23

  Advertising, Promotion and Marketing.    114

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

I    FORM OF NOTICE OF BORROWING II    FORM OF NOTICE OF CONVERSION/CONTINUATION
III    FORM OF REQUEST FOR ISSUANCE IV    FORM OF NOTICE OF PREPAYMENT V    FORM
OF REVOLVING NOTE VI    FORM OF SWING LINE NOTE VII    FORM OF COMPLIANCE
CERTIFICATE VIII    FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT IX    FORM OF
FIRST AMENDED AND RESTATED SUBSIDIARY GUARANTY X    FORM OF FIRST AMENDED AND
RESTATED PLEDGE AND SECURITY AGREEMENT XI    FORM OF SOLVENCY CERTIFICATE

 

-i-



--------------------------------------------------------------------------------

SCHEDULES

 

1.1    EXISTING LETTERS OF CREDIT 2.1    LENDERS’ COMMITMENTS AND PRO RATA
SHARES 5.1    COMPANY AND ITS SUBSIDIARIES 5.5    INTELLECTUAL PROPERTY 5.6   
LITIGATION 5.12    ENVIRONMENTAL MATTERS 7.1    CERTAIN EXISTING INDEBTEDNESS
7.2    CERTAIN EXISTING LIENS 7.3    CERTAIN EXISTING INVESTMENTS 7.4    CERTAIN
EXISTING CONTINGENT OBLIGATIONS

 

-ii-



--------------------------------------------------------------------------------

EXECUTION VERSION

RUTH’S CHRIS STEAK HOUSE, INC.

FIRST AMENDED AND RESTATED

CREDIT AGREEMENT

This FIRST AMENDED AND RESTATED CREDIT AGREEMENT is dated as of February 19,
2008 and entered into by and among RUTH’S CHRIS STEAK HOUSE, INC., a Delaware
corporation (“Company”), THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY
HERETO (each individually referred to herein as a “Lender” and collectively as
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
administrative agent for Lenders (in such capacity, “Administrative Agent”) and
a co-lead arranger, Banc of America Securities LLC, as a co-lead arranger
(together with Wells Fargo, in such capacity, “Co-Lead Arrangers”), Bank of
America, N.A., as syndication agent (in such capacity “Syndication Agent”), and
Wachovia Bank, National Association and JPMorgan Chase Bank, N.A., as
co-documentation agents (in such capacity, “Co-Documentation Agents”).

R E C I T A L S

WHEREAS, Company, certain lenders and Wells Fargo, as administrative agent, are
parties to that certain Credit Agreement dated as of September 27, 2005, as
amended pursuant to the First Amendment to Credit Agreement dated as of May 17,
2006 and the Second Amendment to Credit Agreement dated as of August 7, 2007
(the “Original Credit Agreement”);

WHEREAS, on the Restatement Date (this and other capitalized terms used in these
recitals without definition being used as defined in subsection 1.1), Company
will purchase the Acquired Business pursuant to the Acquisition Agreement;

WHEREAS, Lenders, at the request of Company, have agreed to increase the
Commitments, the proceeds of which will be used (i) to fund the Acquisition
Financing Requirements and (ii) together with the existing Commitments, to
provide financing for working capital and other general corporate purposes of
Company and its Subsidiaries (including the acquisition of one or more Ruth’s
Chris restaurant franchises to the extent permitted hereunder);

WHEREAS, Company desires to continue to secure all of the Obligations hereunder
and under the other Loan Documents by a First Priority Lien, granted to
Administrative Agent, on behalf of Lenders, on all of the Capital Stock of its
Domestic Subsidiaries and 66% of the Capital Stock of certain of its Foreign
Subsidiaries; and

WHEREAS, all of the Domestic Subsidiaries of Company desire to continue to
guarantee the Obligations hereunder and under the other Loan Documents and to
continue to secure their guaranties by a First Priority Lien, granted to
Administrative Agent, on behalf of Lenders, on all of the Capital Stock of their
Domestic Subsidiaries and 66% of the Capital Stock of certain of their Foreign
Subsidiaries:

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Lenders, Co-Lead Arrangers, Syndication
Agent, Co-Documentation Agents and Administrative Agent agree that the Original
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 1. DEFINITIONS

 

  1.1 Certain Defined Terms

The following terms used in this Agreement shall have the following meanings:

“Acquired Business” means, collectively, Mitchell’s Fish Market (“Mitchell’s
Fish Market”), operating under the names Mitchell’s Fish Market and Columbus
Fish Market, and Cameron’s Steakhouse (“Cameron’s Steakhouse”), operating under
the names Cameron’s Steakhouse and Mitchell’s Steakhouse.

“Acquisition” means the transactions contemplated by the Acquisition Agreement.

“Acquisition Agreement” means that certain Asset Purchase Agreement, dated as of
November 6, 2007, by and among Company, Seller, and M. Cameron Mitchell and 1245
Properties, LLC, an Ohio limited liability company, as the interveners, in the
form delivered to Administrative Agent and Lenders prior to their execution of
this Agreement and as such agreement may be amended from time to time
thereafter.

“Acquisition EBITDA” means, for any period ending prior to March 29, 2009, the
sum, without duplication, of the amounts for such period of (i) Consolidated Net
Income, (ii) Consolidated Interest Expense, (iii) provisions for taxes based on
income, (iv) total depreciation expense, (v) total amortization expense,
(vi) pre-opening costs, (vii) administrative overhead costs not to exceed
$4,500,000, (viii) management fees paid to M. Cameron Mitchell and CMR
Management, Inc. in the aggregate not to exceed 4% of gross revenues of the
Acquired Business for fiscal year 2007, and (ix) non-cash write-offs of
restaurant assets, in the case of clauses (ii)-(ix), to the extent deducted in
the calculation of Consolidated Net Income, less non-cash items added in the
calculation of Consolidated Net Income, all of the foregoing as determined on a
combined basis for the Acquired Business in conformity with GAAP. For purposes
of determining Acquisition EBITDA, references in the definitions of
“Consolidated Net Income” and “Consolidated Interest Expense” to Company and its
Subsidiaries shall be deemed to refer to the Acquired Business.

“Acquisition Financing Requirements” means the aggregate of all amounts
necessary (i) to finance the purchase price payable in connection with the
Acquisition and (ii) to pay Transaction Costs.

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Affiliated Funds” means Funds that are administered or managed by (i) a single
entity or (ii) an Affiliate of such entity.

“Agents” means Administrative Agent, Syndication Agent, Co-Documentation Agents,
Co-Lead Arrangers, Supplemental Collateral Agents and Related Parties.

“Aggregate Amounts Due” has the meaning assigned to that term in subsection
10.5.

“Agreement” means this First Amended and Restated Credit Agreement dated as of
February 19, 2008.

“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Asset Sale” means the sale by Company or any of its Subsidiaries to any Person
other than Company or any of its wholly-owned Subsidiaries of (i) any of the
stock of any of Company’s Subsidiaries, (ii) substantially all of the assets of
any division or line of business of Company or any of its Subsidiaries, or
(iii) any other assets (whether tangible or intangible) of Company or any of its
Subsidiaries (other than (a) inventory sold in the ordinary course of business,
(b) sales, assignments, transfers or dispositions of accounts in the ordinary
course of business for purposes of collection and (c) any such other assets to
the extent that the aggregate value of such assets sold in any Fiscal Year is
equal to $750,000 or less).

“Assignment Agreement” means an Assignment and Assumption in substantially the
form of Exhibit VIII annexed hereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” means, at any time, the higher of (i) the Prime Rate or (ii) the
rate which is  1/2 of 1% in excess of the Federal Funds Effective Rate. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Revolving Loans that are Base Rate Loans pursuant to
subsection 2.2A.

“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of California, Florida, Louisiana or New York or is
a day on which banking institutions located in such state are authorized or
required by law or other governmental action to close, and (ii) with respect to
all notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, any day that is a Business Day
described in clause (i) above and that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.

“Cameron’s Steakhouse” has the meaning assigned to that term in the definition
of “Acquired Business.”

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means the capital stock of or other equity interests in a
Person.

“Cash” means money, currency or a credit balance in a demand, time, savings,
passbook or similar account maintained with a Person engaged in the business of
banking, including a savings bank, savings and loan association, credit union or
trust company.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”); (iii) commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates
of deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; and (v) shares
of any money market mutual fund that (a) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $500,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s.

“Change in Control” means any of the following: (i) any “person” or “group”
(within the meaning of Sections 13(d) and 14(d) of the Exchange Act), other than
Madison

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Dearborn and its Affiliates, existing stockholders as of the Closing Date and
employees of Company and its Subsidiaries, becomes the beneficial owner,
directly or indirectly of 20% or more of the issued and outstanding shares of
capital stock of Company entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the Governing Body of
Company, (ii) the occurrence of a change in the composition of the Governing
Body of Company such that a majority of the members of any such Governing Body
are not Continuing Members; and (iii) the occurrence of any “Change in Control”
as defined in Company’s Articles of Incorporation. As used herein, the term
“beneficially own” or “beneficial ownership” shall have the meaning set forth in
the Exchange Act and the rules and regulations promulgated thereunder.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule,
regulation, treaty or order, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (iii) any determination of a court or other Government
Authority or (iv) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Government Authority.

“Closing Date” means September 27, 2005, being the date on which the initial
Loans were made under the Original Credit Agreement.

“Co-Documentation Agents” has the meaning assigned to that term in the
introduction to this Agreement.

“Co-Lead Arrangers” has the meaning assigned to that term in the introduction to
this Agreement.

“Collateral” means, collectively, all of the property in which Liens are
purported to be granted pursuant to the Collateral Documents as security for the
Obligations.

“Collateral Account” has the meaning assigned to that term in the Pledge
Agreement.

“Collateral Documents” means the Pledge Agreement and all other instruments or
documents delivered by any Loan Party pursuant to this Agreement, the Original
Credit Agreement or any of the other Loan Documents in order to grant to
Administrative Agent, on behalf of Lenders, a Lien on any property of that Loan
Party as security for the Obligations.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any of its
Subsidiaries in the ordinary course of business of Company or such Subsidiary.

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsections 2.1A and 3.3.

“Communications” has the meaning assigned to that term in subsection 10.8.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VII annexed hereto.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated December 2007 prepared by Wells Fargo relating to the credit
facilities evidenced by this Agreement.

“Consolidated Capital Expenditures” means, for any period and without
duplication, the sum of the aggregate of all expenditures, including, to the
extent not already included as an expenditure, the purchase price of any
acquired Ruth’s Chris restaurant franchise, (whether paid in cash or other
consideration or accrued as a liability and including that portion of Capital
Leases which is capitalized on the consolidated balance sheet of Company and its
Subsidiaries) by Company and its Subsidiaries during that period that, in
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of Company and its Subsidiaries. For purposes of this definition, the
purchase price of any asset that is purchased with insurance proceeds shall be
included in Consolidated Capital Expenditures only to the extent of the gross
amount of such purchase price less the amount of such proceeds.

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, (vi) non-cash write-offs
or impairment of restaurant assets (including write-offs due to impairment of
goodwill) and cash write-offs of the Manhattan UN Facility, (vii) non-recurring
costs and expenses in connection with severance payments, hurricane and
relocation costs, and business acquisition costs, (viii) ongoing non-cash GAAP
costs in connection with, but not limited to, stock options, restricted stock,
bank fees and pre-opening straight-line rent, in the case of clauses
(ii)-(viii), to the extent deducted in the calculation of Consolidated Net
Income, less non-cash items added in the calculation of Consolidated Net Income,
all of the foregoing as determined on a consolidated basis for Company and its
Subsidiaries in conformity with GAAP; provided that in the event Company or any
of its Subsidiaries acquires a Ruth’s Chris restaurant franchise during such
period, Consolidated EBITDA for such period shall be calculated on a Pro Forma
Basis; provided further that Consolidated EBITDA for the Fiscal Quarters ending
prior to March 29, 2009 shall include Acquisition EBITDA for such period as
reflected in the financial statements of the Acquired Business for such period
delivered to Company and Administrative Agent (as if the Acquired Business were
acquired on the first day of such period).

“Consolidated EBITDAR” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated EBITDA and (ii) Consolidated
Rental Expense.

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of the amounts for such period of (i) Consolidated Interest
Expense, (ii) scheduled principal payments in respect of Consolidated Total
Debt, and (iii) Consolidated Rental Expense, all of the foregoing as determined
on a consolidated basis for Company and its Subsidiaries in conformity with
GAAP.

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Company and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing, net
costs under Interest Rate Agreements and amounts referred to in subsection 2.3
payable to Administrative Agent and Lenders that are considered interest expense
in accordance with GAAP, but excluding, however, any such amounts referred to in
subsection 2.3 payable on or before the Restatement Date.

“Consolidated Leverage Ratio” means, as at any date, the ratio of
(i) Consolidated Total Debt as at such date to (ii) Consolidated EBITDA for the
four consecutive Fiscal Quarter period most recently ended as at such date.

“Consolidated Maintenance Capital Expenditures” means, for any period,
Consolidated Capital Expenditures minus all such Consolidated Capital
Expenditures relating to (i) developing, constructing and opening new
restaurants, (ii) acquiring restaurant franchises, (iii) the Acquisition of the
Acquired Business and (iv) major restaurant remodeling in excess of $500,000 for
any restaurant location.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or loss) of any Person (other than a
Subsidiary of Company) in which any other Person (other than Company or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Company or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Company or is merged
into or consolidated with Company or any of its Subsidiaries or that Person’s
assets are acquired by Company or any of its Subsidiaries, (iii) the income of
any Subsidiary of Company to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, (iv) any after-tax gains or losses attributable
to asset sales or returned surplus assets of any Pension Plan, and (v) (to the
extent not included in clauses (i) through (iv) above) any net extraordinary
gains or net non-cash extraordinary losses.

“Consolidated Rental Expense” means, for any period, the aggregate amount of all
rents paid or payable during that period under all Real Property Operating
Leases to which Company or any of its Subsidiaries is a party as lessee as
determined on a consolidated basis for Company and its Subsidiaries in
conformity with GAAP.

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) under Hedge Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (1) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (2) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (1) or
(2) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported or, if
less, the amount to which such Contingent Obligation is specifically limited.

“Continuing Member” means, as of any date of determination any member of the
Governing Body of Company who (i) was a member of such Governing Body on the
Closing Date or (ii) was nominated for election or elected to such Governing
Body with the affirmative vote of a majority of the members who were either
members of such Governing Body on the Closing Date or whose nomination or
election was previously so approved.

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Domestic Subsidiary” means any Subsidiary of Company that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an “accredited investor” (as defined
in Regulation D under the Securities Act) that extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies; provided that none of Company, any Affiliate of Company, or
any Person acting at the direction of, or in concert with, any such Person,
shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by Company,
any of its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, or (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity.

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Company or any of its Subsidiaries or
any Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person or any of
its Subsidiaries shall continue to be considered an ERISA

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Affiliate of such Person or such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Person or such Subsidiary and with respect to liabilities arising after such
period for which such Person or such Subsidiary could be liable under the
Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (ix) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
or (x) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (i) (a) the rate per annum (rounded upward to the nearest  1/16 of one
percent) that appears on the Moneyline Telerate page 3750 (or such other
comparable page as may, in the opinion of Administrative Agent, replace such
page for the purpose of displaying such rate) as the London interbank offered
rate for Dollar deposits with maturities comparable to such Interest Period as
of approximately 11:00 a.m. (London time) on such Interest Rate Determination
Date or (b) if such

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

rate is not available at such time for any reason, the arithmetic average
(rounded upward to the nearest  1/16 of one percent) of the offered quotations,
if any, to first class banks in the London interbank Eurodollar market by Wells
Fargo for Dollar deposits of amounts in same day funds comparable to the
principal amount of the Eurodollar Rate Loan of Wells Fargo for which the
Eurodollar Rate is then being determined with maturities comparable to such
Interest Period as of approximately 11:00 A.M. (New York time) on such Interest
Rate Determination Date by (ii) a percentage equal to 100% minus the stated
maximum rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such Interest Rate
Determination Date to any member bank of the Federal Reserve System in respect
of “Eurocurrency liabilities” as defined in Regulation D (or any successor
category of liabilities under Regulation D).

“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Eurodollar Rate as provided in subsection 2.2A.

“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Revolving Loans that are Eurodollar Rate
Loans pursuant to subsection 2.2A.

“Event of Default” means each of the events set forth in Section 8.

“Excess Net Asset Sale Proceeds” has the meaning assigned to that term in
subsection 2.4A(iii)(a).

“Excess Net Insurance/Condemnation Proceeds” has the meaning assigned to that
term in subsection 6.4C(ii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
Company hereunder (i) taxes that are imposed on the overall net income (however
denominated) and franchise taxes imposed in lieu thereof (a) by the United
States, (b) by any other Government Authority under the laws of which such
Lender is organized or has its principal office or maintains its applicable
lending office, or (c) by any Government Authority solely as a result of a
present or former connection between such recipient and the jurisdiction of such
Government Authority (other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, any of the Loan Documents), (ii) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which Company is located, and (iii) in the case of a Foreign
Lender (other than an assignee pursuant to a request of Company under
subsection 2.9), any withholding tax that (x) is imposed on amounts payable to
such Foreign Lender at the time it becomes a party hereto (or designates a new
lending office), (y) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with its
obligations under subsection 2.7B(iv), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment),

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

to receive additional amounts from Company with respect to such withholding tax
pursuant to subsection 2.7B, or (z) is required to be deducted under applicable
law from any payment hereunder on the basis of the information provided by such
Foreign Lender pursuant to clause (d) of subsection 2.7B(iv).

“Existing Letters of Credit” means the letters of credit listed on Schedule 1.1
annexed hereto.

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to clauses (ii)-(iv) of subsection 7.2A) and (ii) such Lien
is the only Lien (other than Liens permitted pursuant to subsection 7.2A) to
which such Collateral is subject.

“Fiscal Quarter” means a quarterly fiscal period of Company and its Subsidiaries
ending on the last Sunday in March, June, September and December of each
calendar year.

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
the last Sunday in December of each calendar year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Company is resident for tax purposes. For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of Company that is not a Domestic
Subsidiary.

“Franchise EBITDA” means, for any period, with respect to each Ruth’s Chris
restaurant franchise acquired by Company or any of its Subsidiaries during such
period, the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, (ii) Consolidated Interest Expense,
(iii) provisions for taxes based on income, (iv) total depreciation expense, and
(v) total amortization expense, in the case of clauses (ii)-(v), to the extent
deducted in the calculation of Consolidated Net Income, determined for such
franchise in

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

conformity with GAAP. For purposes of determining Franchise EBITDA, references
in the definitions of “Consolidated Net Income” and “Consolidated Interest
Expense” to Company and its Subsidiaries shall be deemed to refer to such
franchise.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 5938 Priestly Drive, Suite 200, Carlsbad,
California 92008 or (ii) such other office of Administrative Agent and Swing
Line Lender as may from time to time hereafter be designated as such in a
written notice delivered by Administrative Agent and Swing Line Lender to
Company and each Lender.

“Funding Date” means the date of funding of a Loan.

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

words of similar import under any applicable Environmental Laws); (ii) any oil,
petroleum, petroleum fraction or petroleum derived substance; (iii) any drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(iv) any flammable substances or explosives; (v) any radioactive materials;
(vi) any asbestos-containing materials; (vii) urea formaldehyde foam insulation;
(viii) electrical equipment which contains any oil or dielectric fluid
containing polychlorinated biphenyls; (ix) pesticides; and (x) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Government Authority or which may or could pose a hazard to the
health and safety of the owners, occupants or any Persons in the vicinity of any
Facility or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.

“Increase Effective Date” has the meaning assigned to that term in subsection
2.10.

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument,
(v) Synthetic Lease Obligations, and (vi) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person. Obligations under Interest Rate
Agreements and Currency Agreements constitute (1) in the case of Hedge
Agreements, Contingent Obligations, and (2) in all other cases, Investments, and
in neither case constitute Indebtedness.

“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of Company and its Subsidiaries.

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each calendar year,
commencing on the first such date to occur after the Restatement Date, and
(ii) with respect to any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan; provided that in the case of each Interest
Period of six months “Interest Payment Date” shall also include the date that is
three months after the commencement of such Interest Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Company,), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Company from any Person other than Company or any of
its Subsidiaries, of any equity Securities of such Subsidiary, (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by Company or any of
its Subsidiaries to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business, or
(iv) Interest Rate Agreements or Currency Agreements not constituting Hedge
Agreements. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment (other than adjustments for the repayment of, or the
refund of capital with respect to, the original principal amount of any such
Investment).

“Issuing Lender” means Wells Fargo, in its capacity as Issuing Lender.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the context otherwise requires.

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by Issuing Lender for the
account of Company pursuant to subsection 3.1 and shall include the Existing
Letters of Credit.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lender and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Company.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Liquor License” has the meaning assigned to that term in the Acquisition
Agreement.

“Loan” or “Loans” means one or more of the Loans made by Lenders to Company
pursuant to subsection 2.1A.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Company in favor of Issuing Lender relating to, the Letters of
Credit), the Subsidiary Guaranty and the Collateral Documents.

“Loan Party” means each of Company and any of Company’s Subsidiaries from time
to time executing a Loan Document, and “Loan Parties” means all such Persons,
collectively.

“Madison Dearborn” means Madison Dearborn Capital Partners III, L.P.

“Manhattan UN Facility” means the property located at 885 Second Avenue, New
York, New York.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties, assets, liabilities, condition (financial or otherwise)
or prospects of Company and its Subsidiaries taken as a whole or (ii) the
ability of any Loan Party to perform, or of Administrative Agent or Lenders to
enforce, the Obligations.

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Metairie Offices” means Company’s offices located at 3321 Hessmer Avenue,
Metairie, Louisiana.

“Mitchell’s Fish Market” has the meaning assigned to that term in the definition
of “Acquired Business.”

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Net Asset Sale Proceeds”, with respect to any Asset Sale, means Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset Sale
and (ii) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is (a) secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale and (b) actually paid at
the time of receipt of such cash payment to a Person that is not an Affiliate of
any Loan Party or of any Affiliate of a Loan Party.

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Company or any of its Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Company or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
actual and reasonable documented costs incurred by Company or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Company or such Subsidiary in respect thereof.

“Net Securities Proceeds” means the cash proceeds (net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the incurrence of
Indebtedness by Company or any of its Subsidiaries.

“Non-Consenting Lender” has the meaning assigned to that term in subsection 2.9.

“Notes” means one or more of the Revolving Notes or Swing Line Note or any
combination thereof.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Notice of Prepayment” means a notice substantially in the form of Exhibit IV
annexed hereto.

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

“Operating Lease”, as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

“Original Credit Agreement” has the meaning assigned to that term in the
recitals to this Agreement.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges, fees, expenses or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

“Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001, Title III of Pub. L. 107-56, signed into law on October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

18



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permit” has the meaning assigned to that term in the Acquisition Agreement.

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Collateral Documents):

(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;

(ii) statutory Liens of landlords, Liens of collecting banks under the UCC on
items in the course of collection, statutory Liens and rights of set-off of
banks as to deposit accounts, provided that, in each case, (a) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by Company or any of its Subsidiaries owning the
affected deposit account in excess of those set forth by regulations promulgated
by the Federal Reserve Board or any foreign regulatory agency performing an
equivalent function, and (b) such deposit account is not intended by Company or
any of its Subsidiaries to provide collateral (other than such as is ancillary
to the establishment of such deposit account) to the bank, statutory Liens of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law, in each case incurred in the ordinary course of business
(1) for amounts not yet overdue or (2) for amounts that are overdue and that (in
the case of any such amounts overdue for a period in excess of 5 days) are being
contested in good faith by appropriate proceedings, so long as (x) such reserves
or other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts, and (y) in the case of a Lien with
respect to any portion of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral on account of such
Lien;

(iii) deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of statutory obligations, bids, leases,
government contracts, trade contracts, and other similar obligations (exclusive
of obligations for the payment of borrowed money);

(iv) any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8 or 8.9;

(v) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties and not interfering in any material
respect with the ordinary conduct of the business of Company or any of its
Subsidiaries;

(vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

 

19



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(vii) any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

(viii) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(x) any zoning or similar law or right reserved to or vested in any Government
Authority to control or regulate the use of any real property;

(xi) Liens granted pursuant to the Collateral Documents; and

(xii) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating leases, reciprocal easements or
similar agreements entered into in the ordinary course of business of Company
and its Subsidiaries.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

“Platform” means an electronic delivery system (which may be provided by
Administrative Agent, an Affiliate of Administrative Agent or any Person that is
not an Affiliate of Administrative Agent), such as IntraLinks or a substantially
similar electronic system.

“Pledge Agreement” means the First Amended and Restated Pledge and Security
Agreement executed and delivered on the Restatement Date, substantially in the
form of Exhibit X annexed hereto.

“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Pledge Agreement.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Prime Rate” means the rate that Wells Fargo publicly announces from time to
time as its prime lending rate, as in effect from time to time. The Prime Rate
is a reference rate

 

20



--------------------------------------------------------------------------------

EXECUTION VERSION

 

and does not necessarily represent the lowest or best rate actually charged to
any customer. Wells Fargo or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

“Pro Forma Basis” means, with respect to any determination of Consolidated
EBITDA for any period, adjusting the calculation of Consolidated EBITDA to
include, for each Ruth’s Chris restaurant franchise acquired by Company or any
of its Subsidiaries during such period and not subsequently sold, transferred or
otherwise disposed of prior to the end of such period, Franchise EBITDA for such
period as reflected in the financial statements of such franchise for such
period delivered to Company and Administrative Agent (as if such franchise were
acquired on the first day of such period).

“Pro Rata Share” means the percentage obtained by dividing (i) the Revolving
Loan Exposure of that Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders, as the applicable percentage may be adjusted by assignments
permitted pursuant to subsection 10.1. The initial Pro Rata Share of each Lender
for purposes of the preceding sentence is set forth opposite the name of that
Lender in Schedule 2.1 annexed hereto.

“Real Property Operating Lease”, as applied to any Person, means any lease
(including leases that may be terminated by the lessee at any time) of any real
property that is not a Capital Lease other than any such lease under which that
Person is the lessor.

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(ii).

“Register” has the meaning assigned to that term in subsection 2.1D.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

“Related Parties” has the meaning assigned to that term in subsection 9.1A.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

 

21



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Requisite Lenders” means at least two Lenders collectively having or holding
more than 50% of the aggregate Revolving Loan Exposure of all Lenders.

“Restatement Date” means the date on which all conditions set forth in
subsections 4.1 and 4.2 are satisfied.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Company now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Company now or hereafter outstanding, and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness.

“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.

“Revolving Loan Commitment” means the commitment of a Revolving Lender to make
Revolving Loans to Company pursuant to subsection 2.1A(i), and “Revolving Loan
Commitments” means such commitments of all Revolving Lenders in the aggregate.

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders.

“Revolving Loan Commitment Termination Date” means February 19, 2013.

“Revolving Loan Exposure”, with respect to any Revolving Lender, means, as of
any date of determination (i) prior to the termination of the Revolving Loan
Commitments, the amount of that Lender’s Revolving Loan Commitment, and
(ii) after the termination of the Revolving Loan Commitments, the sum of (a) the
aggregate outstanding principal amount of the Revolving Loans of that Lender
plus (b) in the event that Lender is an Issuing Lender, the aggregate Letter of
Credit Usage in respect of all Letters of Credit issued by that Lender (in each
case net of any participations purchased by other Lenders in such Letters of
Credit or in any unreimbursed drawings thereunder) plus (c) the aggregate amount
of all participations purchased by that Lender in any outstanding Letters of
Credit or any unreimbursed drawings under any Letters of Credit plus (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any assignments thereof deemed purchased by other
Revolving Lenders) plus (e) the aggregate amount of all assignments deemed
purchased by that Lender in any outstanding Swing Line Loans.

“Revolving Loans” means the Loans made by Revolving Lenders to Company pursuant
to subsection 2.1A(i).

 

22



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Revolving Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Revolving Lenders,
substantially in the form of Exhibit V annexed hereto.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/ programs/index.shtml, or as
otherwise published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (a) an agency of the government of a
Sanctioned Country, (b) an organization controlled by a Sanctioned Country, or
(c) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Seller” means Cameron Mitchell Restaurants, LLC, an Ohio limited liability
company.

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair valuation and fair saleable value of the
property of such Person is (1) greater than the total amount of debts and
liabilities (including unliquidated liabilities, unmatured liabilities,
contingent liabilities and liabilities that would not be required to be reported
under GAAP) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts
and liabilities (including unliquidated liabilities, unmatured liabilities,
contingent liabilities and liabilities that would not be required to be reported
under GAAP) as they become absolute and due considering all financing
alternatives and potential asset sales reasonably available to such Person;
(b) such Person’s capital is not unreasonably small in relation to its business
or any contemplated or undertaken transaction; and (c) such Person does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due; and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual liability.

 

23



--------------------------------------------------------------------------------

“Standby Letter of Credit” means any letter of credit or similar instrument
other than a Commercial Letter of Credit.

“Subject Lender” has the meaning assigned to that term in subsection 2.9.

“Subordinated Indebtedness” means any Indebtedness of Company incurred from time
to time and subordinated in right of payment to the Obligations.

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

“Subsidiary Guarantor” means any Domestic Subsidiary of Company that executes
and delivers a counterpart of the Subsidiary Guaranty on the Closing Date or
from time to time thereafter pursuant to subsection 6.8.

“Subsidiary Guaranty” means the First Amended and Restated Subsidiary Guaranty
executed and delivered by existing Domestic Subsidiaries of Company on the
Restatement Date and to be executed and delivered by additional Domestic
Subsidiaries of Company from time to time thereafter in accordance with
subsection 6.8, substantially in the form of Exhibit IX annexed hereto.

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

“Swap Counterparty” means any Person that was a Lender or an Affiliate of a
Lender at the time it entered into a Hedge Agreement with Company or one of its
Subsidiaries, the obligations under which are secured pursuant to the Collateral
Documents and guarantied pursuant to the Subsidiary Guaranty.

“Swing Line Lender” means Wells Fargo, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to subsection 2.1A(ii).

“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to subsection 2.1A(ii).

“Swing Line Note” means any promissory note of Company issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit VI annexed hereto.

“Syndication Agent” has the meaning assigned to that term in the introduction to
this Agreement.

 

24



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

“Transaction Costs” means the fees, costs and expenses payable by Company on or
before the Restatement Date in connection with the transactions contemplated by
the Loan Documents and the Acquisition Agreement.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“UFOC” means Company’s Uniform Franchise Offering Circular.

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.

“Wells Fargo” has the meaning assigned to that term in the introduction to this
Agreement.

 

  1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (ii), (iii) and (xii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation. Calculations in connection with the definitions,
covenants and other provisions of this Agreement shall utilize GAAP as in effect
on the date of determination, applied in a manner consistent with that used in
preparing the financial statements referred to in subsection 5.3. If at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and Company or Requisite Lenders
shall so request, Administrative Agent, Lenders and Company shall

 

25



--------------------------------------------------------------------------------

EXECUTION VERSION

 

negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Requisite Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and Company shall provide to Administrative Agent and Lenders
reconciliation statements provided for in subsection 6.1(v).

 

  1.3 Other Definitional Provisions and Rules of Construction

A. Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.

B. References to “Sections” and “subsections” in a Loan Document shall be to
Sections and subsections, respectively, of such Loan Document unless otherwise
specifically provided. Section and subsection headings in this Agreement and
other Loan Documents are included herein and therein for convenience of
reference only and shall not constitute a part of this Agreement or such Loan
Document for any other purpose or be given any substantive effect.

C. The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

D. Unless otherwise expressly provided herein, references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document.

 

  1.4 Amendment and Restatement

On the Restatement Date, the Original Credit Agreement shall be amended and
restated as contemplated hereunder. The parties acknowledge and agree that this
Agreement and the other Loan Documents do not constitute a novation, payment and
reborrowing or termination of the obligations under the Original Credit
Agreement and that all such obligations are in all respects continued and
outstanding as obligations under this Agreement and the Notes except to the
extent such obligations are modified from and after the Restatement Date as
provided in this Agreement, the Notes and the other Loan Documents.

Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

  2.1 Commitments; Making of Loans; the Register; Optional Notes

A. Commitments. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Company herein set forth,
each Lender hereby severally agrees to make the Loans as described in subsection
2.1A(i) and Swing Line Lender hereby agrees to make the Swing Line Loans as
described in subsection 2.1A(ii).

 

26



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(i) Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Company from
time to time during the period from the Restatement Date to but excluding the
Revolving Loan Commitment Termination Date an aggregate amount not exceeding its
Pro Rata Share of the aggregate amount of the Revolving Loan Commitments to be
used for the purposes identified in subsection 2.5A. The amount of each
Revolving Lender’s Revolving Loan Commitment, as of the Restatement Date, is set
forth opposite its name on Schedule 2.1 annexed hereto, and the Revolving Loan
Commitment Amount, as of the Restatement Date, is $250,000,000; provided that
the amount of the Revolving Loan Commitment of each Revolving Lender shall be
adjusted to give effect to any assignment of such Revolving Loan Commitment
pursuant to subsection 10.1B and shall be reduced from time to time by the
amount of any reductions thereto made pursuant to subsection 2.4. Each Revolving
Lender’s Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date. Amounts borrowed under this subsection
2.1A(i) may be repaid and reborrowed to but excluding the Revolving Loan
Commitment Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

(ii) Swing Line Loans.

(a) General Provisions. Swing Line Lender hereby agrees, subject to the
limitations set forth in the last paragraph of subsection 2.1A(i) and set forth
below with respect to the maximum amount of Swing Line Loans permitted to be
outstanding from time to time, to make a portion of the Revolving Loan
Commitments available to Company from time to time during the period from the
Restatement Date to but excluding the Revolving Loan Commitment Termination Date
by making Swing Line Loans to Company in an aggregate amount not exceeding the
amount of the Swing Line Loan Commitment to be used for the purposes identified
in subsection 2.5A, notwithstanding the fact that such Swing Line Loans, when
aggregated with Swing Line Lender’s outstanding Revolving Loans and Swing Line
Lender’s Pro Rata Share of the Letter of Credit Usage then in effect, may exceed
Swing Line Lender’s Revolving Loan Commitment. The original amount of the Swing
Line Loan Commitment is $5,000,000; provided that any reduction of the Revolving
Loan Commitment Amount made pursuant to subsection 2.4 that reduces the
Revolving Loan Commitment Amount to an amount less than the then current amount
of the Swing Line Loan Commitment shall result in an automatic corresponding

 

27



--------------------------------------------------------------------------------

EXECUTION VERSION

 

reduction of the amount of the Swing Line Loan Commitment to the amount of the
Revolving Loan Commitment Amount, as so reduced, without any further action on
the part of Company, Administrative Agent or Swing Line Lender. The Swing Line
Loan Commitment shall expire on the Revolving Loan Commitment Termination Date
and all Swing Line Loans and all other amounts owed hereunder with respect to
the Swing Line Loans shall be paid in full no later than that date. Amounts
borrowed under this subsection 2.1A(ii) may be repaid and reborrowed to but
excluding the Revolving Loan Commitment Termination Date.

(b) Swing Line Loan Prepayment with Proceeds of Revolving Loans. With respect to
any Swing Line Loans that have not been voluntarily prepaid by Company pursuant
to subsection 2.4A(i), Swing Line Lender may, at any time in its sole and
absolute discretion, deliver to Administrative Agent (with a copy to Company),
no later than 10:00 A.M. (San Francisco time) on the first Business Day in
advance of the proposed Funding Date, a notice requesting Revolving Lenders to
make Revolving Loans that are Base Rate Loans on such Funding Date in an amount
equal to the amount of such Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given. Company hereby authorizes the
giving of any such notice and the making of any such Revolving Loans. Anything
contained in this Agreement to the contrary notwithstanding, (1) the proceeds of
such Revolving Loans made by Revolving Lenders other than Swing Line Lender
shall be immediately delivered by Administrative Agent to Swing Line Lender (and
not to Company) and applied to repay a corresponding portion of the Refunded
Swing Line Loans and (2) on the day such Revolving Loans are made, Swing Line
Lender’s Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be
paid with the proceeds of a Revolving Loan made by Swing Line Lender, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note, if any, of Swing Line Lender but shall instead constitute part of Swing
Line Lender’s outstanding Revolving Loans and shall be due under the Revolving
Note, if any, of Swing Line Lender. Company hereby authorizes Administrative
Agent and Swing Line Lender to charge Company’s accounts with Administrative
Agent and Swing Line Lender (up to the amount available in each such account) in
order to immediately pay Swing Line Lender the amount of the Refunded Swing Line
Loans to the extent the proceeds of such Revolving Loans made by Revolving
Lenders, including the Revolving Loan deemed to be made by Swing Line Lender,
are not sufficient to repay in full the Refunded Swing Line Loans. If any
portion of any such amount paid (or deemed to be paid) to Swing Line Lender
should be recovered by or on behalf of Company from Swing Line Lender in any
bankruptcy proceeding, in any assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Revolving Lenders in the manner contemplated by subsection 10.5.

 

28



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Swing Line Loan Assignments. On the Funding Date of each Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby agrees to, purchase an
assignment of such Swing Line Loan in an amount equal to its Pro Rata Share. If
for any reason (1) Revolving Loans are not made upon the request of Swing Line
Lender as provided in the immediately preceding paragraph in an amount
sufficient to repay any amounts owed to Swing Line Lender in respect of such
Swing Line Loan or (2) the Revolving Loan Commitments are terminated at a time
when such Swing Line Loan is outstanding, upon notice from Swing Line Lender as
provided below, each Revolving Lender shall fund the purchase of such assignment
in an amount equal to its Pro Rata Share (calculated, in the case of the
foregoing clause (2), immediately prior to such termination of the Revolving
Loan Commitments) of the unpaid amount of such Swing Line Loan together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Revolving Lender shall deliver to Swing Line Lender such amount in same day
funds at the Funding and Payment Office. In order to further evidence such
assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each Revolving Lender agrees to enter into an
Assignment Agreement at the request of Swing Line Lender in form and substance
reasonably satisfactory to Swing Line Lender. In the event any Revolving Lender
fails to make available to Swing Line Lender any amount as provided in this
paragraph, Swing Line Lender shall be entitled to recover such amount on demand
from such Revolving Lender together with interest thereon at the rate
customarily used by Swing Line Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate. In the event Swing Line
Lender receives a payment of any amount with respect to which other Revolving
Lenders have funded the purchase of assignments as provided in this paragraph,
Swing Line Lender shall promptly distribute to each such other Revolving Lender
its Pro Rata Share of such payment.

(d) Revolving Lenders’ Obligations. Anything contained herein to the contrary
notwithstanding, each Revolving Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to subsection
2.1A(ii)(b) and each Revolving Lender’s obligation to purchase an assignment of
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against Swing Line Lender,
Company or any other Person for any reason whatsoever; (2) the occurrence or
continuation of an Event of Default or a Potential Event of Default; (3) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Company or any of its Subsidiaries;
(4) any breach of this Agreement or any other Loan Document by any party
thereto; or (5) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that (x) Swing Line Lender
believed in good faith that all conditions under Section 4

 

29



--------------------------------------------------------------------------------

EXECUTION VERSION

 

to the making of the applicable Refunded Swing Line Loans or other unpaid Swing
Line Loans, as the case may be, were satisfied at the time such Refunded Swing
Line Loans or unpaid Swing Line Loans were made or (y) the satisfaction of any
such condition not satisfied had been waived in accordance with subsection 10.6
prior to or at the time such Refunded Swing Line Loans or other unpaid Swing
Line Loans were made.

B. Borrowing Mechanics. Loans made on any Funding Date (other than Swing Line
Loans, Revolving Loans made pursuant to a request by Swing Line Lender pursuant
to subsection 2.1A(ii) or Revolving Loans made pursuant to subsection 3.3B)
shall be in an aggregate minimum amount of $500,000 and multiples of $100,000 in
excess of that amount. Swing Line Loans made on any Funding Date shall be in an
aggregate minimum amount of $500,000 and multiples of $100,000 in excess of that
amount. Whenever Company desires that Lenders make Revolving Loans it shall
deliver to Administrative Agent a duly executed Notice of Borrowing no later
than 10:00 A.M. (San Francisco time) at least three Business Days in advance of
the proposed Funding Date (in the case of a Eurodollar Rate Loan) or at least
one Business Day in advance of the proposed Funding Date (in the case of a Base
Rate Loan). Whenever Company desires that Swing Line Lender make a Swing Line
Loan, it shall deliver to Administrative Agent a duly executed Notice of
Borrowing no later than 10:00 A.M. (San Francisco time) on the proposed Funding
Date. Revolving Loans may be continued as or converted into Base Rate Loans and
Eurodollar Rate Loans in the manner provided in subsection 2.2D. In lieu of
delivering a Notice of Borrowing, Company may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to Administrative
Agent on or before the applicable Funding Date.

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by an Officer or other Person
authorized to borrow on behalf of Company or for otherwise acting in good faith
under this subsection 2.1B or under subsection 2.2D, and upon funding of Loans
by Lenders, and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans pursuant to subsection
2.2D, in each case in accordance with this Agreement, pursuant to any such
telephonic notice Company shall have effected Loans or a conversion or
continuation, as the case may be, hereunder.

Company shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Company is required to certify in the
applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Company of the proceeds of any
Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to the matters to which Company is required to certify in the
applicable Notice of Borrowing.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and Company shall be bound to make a borrowing or to effect a conversion or
continuation in accordance therewith.

 

30



--------------------------------------------------------------------------------

EXECUTION VERSION

 

C. Disbursement of Funds. All Revolving Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that neither Administrative Agent nor any Lender shall be responsible
for any default by any other Lender in that other Lender’s obligation to make a
Loan requested hereunder nor shall the amount of the Commitment of any Lender to
make the particular type of Loan requested be increased or decreased as a result
of a default by any other Lender in that other Lender’s obligation to make a
Loan requested hereunder. Promptly after receipt by Administrative Agent of a
Notice of Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu
thereof), Administrative Agent shall notify each Revolving Lender or Swing Line
Lender, as the case may be, of the proposed borrowing. Each such Lender (other
than Swing Line Lender) shall make the amount of its Loan available to
Administrative Agent not later than 11:00 A.M. (San Francisco time) on the
applicable Funding Date, and Swing Line Lender shall make the amount of its
Swing Line Loan available to Administrative Agent not later than 2:00 P.M. (San
Francisco time) on the applicable Funding Date, in each case in same day funds
in Dollars, at the Funding and Payment Office. Except as provided in subsection
2.1A(ii) and subsection 3.3B with respect to Revolving Loans used to repay
Refunded Swing Line Loans or to reimburse Issuing Lender for the amount of a
drawing under a Letter of Credit issued by it, upon satisfaction or waiver of
the conditions precedent specified in subsections 4.1 (in the case of Loans made
on the Restatement Date) and 4.2 (in the case of all Loans), Administrative
Agent shall make the proceeds of such Loans available to Company on the
applicable Funding Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Loans received by Administrative Agent from Lenders
to be credited to the account of Company at the Funding and Payment Office.

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Company a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Company and Company
shall immediately pay such corresponding amount to Administrative Agent together
with interest thereon, for each day from such Funding Date until the date such
amount is paid to Administrative Agent, at the rate payable under this Agreement
for Base Rate Loans. Nothing in this subsection 2.1C shall be deemed to relieve
any Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Company may have against any Lender as a result of any
default by such Lender hereunder.

 

31



--------------------------------------------------------------------------------

EXECUTION VERSION

 

D. The Register. Administrative Agent, acting for these purposes solely as an
agent of Company (it being acknowledged that Administrative Agent, in such
capacity, and its officers, directors, employees, agent and affiliates shall
constitute Indemnitees under subsection 10.3), shall maintain (and make
available for inspection by Company upon reasonable prior notice at reasonable
times) at its address referred to in subsection 10.8 a register for the
recordation of, and shall record, the names and addresses of Lenders and the
respective amounts of the Revolving Loan Commitment, Swing Line Loan Commitment,
Revolving Loans and Swing Line Loans of each Lender from time to time (the
“Register”). Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof; all
amounts owed with respect to any Commitment or Loan shall be owed to the Lender
listed in the Register as the owner thereof; and any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans. Each Lender shall record on its internal
records the amount of its Loans and Commitments and each payment in respect
hereof, and any such recordation shall be conclusive and binding on Company,
absent manifest error, subject to the entries in the Register, which shall,
absent manifest error, govern in the event of any inconsistency with any
Lender’s records. Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.

E. Optional Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Restatement Date or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to subsection 10.1) on the
Restatement Date (or, if such notice is delivered after the Restatement Date,
promptly after Company’s receipt of such notice) a promissory note or promissory
notes to evidence such Lender’s Revolving Loans or Swing Line Loans,
substantially in the form of Exhibit V or Exhibit VI annexed hereto,
respectively, with appropriate insertions.

 

  2.2 Interest on the Loans

A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Revolving Loan shall bear interest on the unpaid principal amount thereof from
the date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate or the Eurodollar Rate. Subject to the
provisions of subsection 2.7, each Swing Line Loan shall bear interest on the
unpaid principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate.
The applicable basis for determining the rate of interest with respect to any
Revolving Loan shall be selected by Company initially at the time a Notice of
Borrowing is given with respect to such Loan pursuant to subsection 2.1B, and
the basis for determining the interest rate with respect to any Revolving Loan
may be changed from time to time pursuant to subsection 2.2D. If on any day a
Revolving Loan is outstanding with respect to which notice has not been
delivered to Administrative Agent in accordance with the terms of this Agreement
specifying the applicable basis for determining the rate of interest, then for
that day that Loan shall bear interest determined by reference to the Base Rate.

 

32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(i) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans shall bear interest through maturity as follows:

(a) if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate
Margin set forth in the table below opposite the applicable Consolidated
Leverage Ratio for the four consecutive Fiscal Quarter period for which the
applicable Compliance Certificate has been delivered pursuant to subsection 4.1K
or 6.1(iv); or

(b) if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate plus the
Eurodollar Rate Margin set forth in the table below opposite the applicable
Consolidated Leverage Ratio for the four consecutive Fiscal Quarter period for
which the applicable Compliance Certificate has been delivered pursuant to
subsection 4.1K or 6.1(iv):

 

     Consolidated
Leverage Ratio    Eurodollar Rate
Margin     Base
Rate Margin  

Greater than

or equal to

   3.25:1.00    2.00 %   0.75 %

Greater than

or equal to

but less than

   2.75:1.00

3.25:1.00

   1.75 %   0.50 %

Greater than

or equal to

but less than

   2.25:1.00

2.75:1.00

   1.50 %   0.25 %

Greater than

or equal to

but less than

   1.75:1.00

2.25:1.00

   1.25 %   0.00 %

Less than

   1.75:1.00    1.00 %   0.00 %

provided that, until the delivery of the Compliance Certificate for the first
full Fiscal Quarter ending after the Restatement Date, the applicable margin for
Revolving Loans that are Eurodollar Rate Loans shall be 1.75% per annum and for
Revolving Loans that are Base Rate Loans shall be 0.50% per annum.

(ii) Upon delivery of the Compliance Certificate by Company to Administrative
Agent pursuant to subsection 6.1(iv), the Base Rate Margin and the Eurodollar
Rate Margin shall be adjusted, such adjustment to become effective on the

 

33



--------------------------------------------------------------------------------

EXECUTION VERSION

 

third succeeding Business Day following the receipt by Administrative Agent of
such Compliance Certificate (subject to the provisions of the foregoing clause
(i)); provided that, if at any time a Compliance Certificate is not delivered at
the time required pursuant to subsection 6.1(iv), from the time such Compliance
Certificate was required to be delivered until the third Business Day succeeding
delivery of such Compliance Certificate, the applicable margins shall be the
maximum percentage amount for the relevant Loan set forth above.

(iii) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Swing
Line Loans shall bear interest through maturity at the sum of the Base Rate plus
the applicable Base Rate Margin for Revolving Loans minus a rate equal to the
commitment fee percentage then in effect as determined pursuant to subsection
2.3A.

B. Interest Periods. In connection with each Eurodollar Rate Loan, Company may,
pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, either a one, two, three or six month period; provided
that:

(i) the initial Interest Period for any Eurodollar Rate Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a Eurodollar Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a Eurodollar Rate
Loan;

(ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B, end on the last Business Day of a calendar month;

(v) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Loan Commitment Termination Date;

(vi) there shall be no more than eight Interest Periods outstanding at any time;
and

 

34



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(vii) in the event Company fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.

C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that, in the event any Swing Line Loans or any Revolving Loans that are
Base Rate Loans are prepaid pursuant to subsection 2.4A(i), interest accrued on
such Loans through the date of such prepayment shall be payable on the next
succeeding Interest Payment Date applicable to Base Rate Loans (or, if earlier,
at final maturity).

D. Conversion or Continuation. Subject to the provisions of subsection 2.6,
Company shall have the option (i) to convert at any time all or any part of its
outstanding Revolving Loans equal to $500,000 and multiples of $100,000 in
excess of that amount from Loans bearing interest at a rate determined by
reference to one basis to Loans bearing interest at a rate determined by
reference to an alternative basis or (ii) upon the expiration of any Interest
Period applicable to a Eurodollar Rate Loan, to continue all or any portion of
such Loan equal to $500,000 and multiples of $100,000 in excess of that amount
as a Eurodollar Rate Loan; provided, however, that a Eurodollar Rate Loan may
only be converted into a Base Rate Loan on the expiration date of an Interest
Period applicable thereto.

Company shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 10:00 A.M. (San Francisco time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). In lieu of delivering a Notice of
Conversion/Continuation, Company may give Administrative Agent telephonic notice
by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent on or before the proposed conversion/continuation date.
Administrative Agent shall notify each Lender of any Loan subject to a Notice of
Conversion/Continuation.

E. Default Rate. From and after the occurrence and during the continuation of
any Event of Default if so elected by Requisite Lenders, the outstanding
principal amount of all Loans and, to the extent permitted by applicable law,
any interest payments thereon not paid when due and any fees and other amounts
then due and payable hereunder, shall, from and after such occurrence, bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable upon demand by
Administrative Agent at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans); provided that, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the

 

35



--------------------------------------------------------------------------------

EXECUTION VERSION

 

interest rate otherwise payable under this Agreement for Base Rate Loans.
Payment or acceptance of the increased rates of interest provided for in this
subsection 2.2E is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

F. Computation of Interest. Interest on the Loans shall be computed (i) in the
case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

G. Maximum Rate. Notwithstanding the foregoing provisions of this subsection
2.2, in no event shall the rate of interest payable by Company with respect to
any Loan exceed the maximum rate of interest permitted to be charged under
applicable law.

 

  2.3 Fees

A. Commitment Fees. Company agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Lender’s Pro Rata
Share, commitment fees for the period from and including the Restatement Date to
and excluding the Revolving Loan Commitment Termination Date equal to the
average of the daily excess of the Revolving Loan Commitment Amount over the sum
of (i) the aggregate principal amount of outstanding Revolving Loans (but not
any outstanding Swing Line Loans) plus (ii) the Letter of Credit Usage
multiplied by a rate per annum equal to the percentage set forth in the table
below opposite the Consolidated Leverage Ratio for the four consecutive Fiscal
Quarter period for which the applicable Compliance Certificate has been
delivered pursuant to subsection 4.1K or 6.1(iv):

 

     Consolidated
Leverage Ratio    Commitment Fee
Percentage  

Greater than

or equal to

   3.25:1.00    0.250 %

Greater than

or equal to

but less than

   2.75:1.00

3.25:1.00

   0.250 %

Greater than

or equal to

but less than

   2.25:1.00

2.75:1.00

   0.225 %

Greater than

or equal to

but less than

   1.75:1.00

2.25:1.00

   0.200 %

Less than

   1.75:1.00    0.175 %

 

36



--------------------------------------------------------------------------------

EXECUTION VERSION

 

such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on
March 31, June 30, September 30 and December 31 of each calendar year,
commencing on March 31, 2008, and on the Revolving Loan Commitment Termination
Date; provided that until the delivery of the Compliance Certificate for the
first full Fiscal Quarter ending after the Restatement Date, the applicable
commitment fee percentage shall be 0.250% per annum. Upon delivery of the
Compliance Certificate by Company to Administrative Agent pursuant to subsection
6.1(iv), the applicable commitment fee percentage shall be adjusted, such
adjustment to become effective on the third succeeding Business Day following
the receipt by Administrative Agent of such Compliance Certificate; provided
that, if at any time a Compliance Certificate is not delivered at the time
required pursuant to subsection 6.1(iv), from the time such Compliance
Certificate was required to be delivered until delivery of such Compliance
Certificate, the applicable commitment fee percentage shall be the maximum
percentage amount set forth above.

B. Other Fees. Company agrees to pay to Administrative Agent such fees in the
amounts and at the times separately agreed upon between Company and
Administrative Agent.

 

  2.4 Repayments, Prepayments and Reductions of Revolving Loan Commitment
Amount; General Provisions Regarding Payments; Application of Proceeds of
Collateral and Payments Under Subsidiary Guaranty

A. Prepayments and Reductions in Revolving Loan Commitment Amount.

(i) Voluntary Prepayments. Company may, upon written or telephonic notice to
Administrative Agent on or prior to 12:00 Noon (San Francisco time) (in the case
of Swing Line loans) or 10:00 A.M. (San Francisco time) (in the case of Base
Rate Loans) on the date of prepayment, which notice, if telephonic, shall be
promptly confirmed in writing, at any time and from time to time prepay any
Swing Line Loan or Base Rate Loan on any Business Day in whole or in part in an
aggregate minimum amount of $500,000 and multiples of $100,000 in excess of that
amount. Company may, upon not less than three Business Days’ prior written or
telephonic notice given to Administrative Agent by 12:00 Noon (San Francisco
time) on the date required and, if given by telephone, promptly confirmed in
writing to Administrative Agent, who will promptly notify each Lender whose
Loans are to be prepaid of such prepayment, at any time and from time to time
prepay any Eurodollar Rate Loans on any Business Day in whole or in part in an
aggregate minimum amount of $500,000 and multiples of $100,000 in excess

 

37



--------------------------------------------------------------------------------

EXECUTION VERSION

 

of that amount. All written notices delivered pursuant to this subsection
2.4A(i) shall be in the form of a Notice of Prepayment and all notices whether
written or telephonic delivered pursuant to this subsection 2.4A(i) shall be
irrevocable, and once given as aforesaid, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. Any such voluntary prepayment shall be applied as specified
in subsection 2.4A(iv).

(ii) Voluntary Reductions of Revolving Loan Commitments. Company may, upon not
less than two Business Days’ prior written or telephonic notice confirmed in
writing to Administrative Agent, or upon such lesser number of days’ prior
written or telephonic notice, as determined by Administrative Agent in its sole
discretion, at any time and from time to time, terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Loan Commitment Amount
in an amount up to the amount by which the Revolving Loan Commitment Amount
exceeds the Total Utilization of Revolving Loan Commitments at the time of such
proposed termination or reduction; provided that any such partial reduction of
the Revolving Loan Commitment Amount shall be in an aggregate minimum amount of
$1,000,000 and multiples of $100,000 in excess of that amount. Company’s notice
to Administrative Agent (who will promptly notify each Revolving Lender of such
notice) shall be in the form of a Notice of Prepayment and shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Loan Commitment Amount shall be effective on the date specified in
Company’s notice and shall be in proportion to each Revolving Lender’s Pro Rata
Share.

(iii) Mandatory Prepayments and Mandatory Reductions of Revolving Loan
Commitments. The Loans shall be prepaid and/or the Revolving Loan Commitment
Amount shall be permanently reduced in the amounts and under the circumstances
set forth below, all such prepayments and/or reductions to be applied as set
forth below or as more specifically provided in subsection 2.4A(iv) and
subsection 2.4C, and Company shall deliver to Administrative Agent a Notice of
Prepayment in connection therewith:

(a) Prepayments and Reductions From Net Asset Sale Proceeds. No later than the
first Business Day following the date of receipt by Company or any Subsidiary
Guarantor of any amount in excess of $7,500,000 in the aggregate of Net Asset
Sale Proceeds in respect of Asset Sales consummated after the Restatement Date
and permitted by subsection 7.7 or otherwise approved by Administrative Agent
and Requisite Lenders (but excluding any amounts of Net Asset Sale Proceeds from
(1) sale and lease-back transactions relating to assets not owned by Company or
any of its Subsidiaries on or prior to the Restatement Date applied in
accordance with subsection 7.9(d) or (2) sales or other transfers of the
Metairie Offices in accordance with subsection 7.7(vi)) (such excess amount
being referred to herein as “Excess Net Asset Sale Proceeds”), Company shall
either (x) prepay the Loans and/or the Revolving Loan Commitment Amount shall be
permanently reduced in an aggregate amount equal to such Excess Net Asset Sale
Proceeds or (y) so long as no Potential Event of Default or Event of Default
shall have occurred and be

 

38



--------------------------------------------------------------------------------

EXECUTION VERSION

 

continuing and to the extent that aggregate Excess Net Asset Sale Proceeds from
the Restatement Date through the date of determination do not exceed $7,500,000,
deliver to Administrative Agent an Officer’s Certificate setting forth (A) that
portion of such Excess Net Asset Sale Proceeds that Company or such Subsidiary
intends to reinvest in equipment or other productive assets of the general type
used in the business of Company and its Subsidiaries within 360 days of such
date of receipt and (B) the proposed use of such portion of such Excess Net
Asset Sale Proceeds and such other information with respect to such reinvestment
as Administrative Agent may reasonably request, and Company shall, or shall
cause one or more of its Subsidiaries to, promptly and diligently apply such
portion to such reinvestment purposes; provided, however, that, pending such
reinvestment, such portion of such Excess Net Asset Sale Proceeds shall be
applied to prepay outstanding Revolving Loans (without a reduction in the
Revolving Loan Commitment Amount) to the full extent thereof; provided further,
that if (i) Company, within 180 days of receipt of such Excess Net Asset Sale
Proceeds, has not reinvested all or any portion of such Excess Net Asset Sale
Proceeds as provided above and has not delivered to Administrative Agent
evidence reasonably satisfactory to Administrative Agent that Company has
entered into one or more binding contractual commitments to so reinvest such
Excess Net Asset Sale Proceeds, (ii) Company, within 360 days after the date of
receipt of such Excess Net Asset Sale Proceeds, has not reinvested all or any
portion of such Excess Net Asset Sale Proceeds as provided above or (iii) a
Potential Event of Default or Event of Default shall have occurred and be
continuing, Company shall prepay the Loans (and/or the Revolving Loan
Commitments shall be reduced) in the full amount of all such Excess Net Asset
Sale Proceeds.

(b) Prepayments from Net Insurance/Condemnation Proceeds. No later than the
first Business Day following the date of receipt by Administrative Agent or by
Company or any Subsidiary Guarantor of any Net Insurance/Condemnation Proceeds
that are required to be applied to prepay the Revolving Loans pursuant to the
provisions of subsection 6.4C, Company shall prepay the Loans (and/or the
Revolving Loan Commitments shall be reduced to the extent required pursuant to
subsection 6.4) in the full amount of all such Net Insurance/Condemnation
Proceeds.

(c) Prepayments Due to Issuance of Indebtedness. On the date of receipt of the
Net Securities Proceeds from the issuance of any Indebtedness of Company or any
of its Subsidiaries after the Restatement Date, other than Indebtedness
permitted pursuant to subsection 7.1, Company shall prepay the Loans (and/or the
Revolving Loan Commitments shall be reduced) in the full amount of all such Net
Securities Proceeds.

(d) Calculations of Net Proceeds Amounts; Additional Prepayments and Reductions
Based on Subsequent Calculations. Concurrently with any prepayment of the Loans
and/or reduction of the Revolving Loan Commitment Amount pursuant to subsections
2.4A(iii)(a)-(c), Company shall deliver to

 

39



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Administrative Agent an Officer’s Certificate demonstrating the calculation of
the amount of the applicable Net Asset Sale Proceeds, Net Insurance/Condemnation
Proceeds, or Net Securities Proceeds, as the case may be, that gave rise to such
prepayment and/or reduction. In the event that Company shall subsequently
determine that the actual amount was greater than the amount set forth in such
Officer’s Certificate, Company shall promptly make an additional prepayment of
the Loans (and/or, if applicable, the Revolving Loan Commitment Amount shall be
permanently reduced) in an amount equal to the amount of such excess, and
Company shall concurrently therewith deliver to Administrative Agent an
Officer’s Certificate demonstrating the derivation of the additional amount
resulting in such excess.

(iv) Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans and Order of Maturity.
Any voluntary prepayments pursuant to subsection 2.4A(i) shall be applied as
specified by Company in the applicable Notice of Prepayment; provided that in
the event Company fails to specify the Loans to which any such prepayment shall
be applied, such prepayment shall be applied first to repay outstanding Swing
Line Loans to the full extent thereof, and second to repay outstanding Revolving
Loans to the full extent thereof.

(b) Application of Mandatory Prepayments by Type of Loans. Except as provided in
subsection 2.4C, any amount required to be applied as a mandatory prepayment of
the Loans and/or a reduction of the Revolving Loan Commitment Amount pursuant to
subsection 2.4A(iii) shall be applied first to prepay the Swing Line Loans to
the full extent thereof and to permanently reduce the Revolving Loan Commitment
Amount by the amount of such prepayment, and second, to the extent of any
remaining portion of such amount, to prepay the Revolving Loans to the full
extent thereof and to further permanently reduce the Revolving Loan Commitment
Amount by the amount of such prepayment, and third, to the extent of any
remaining portion of such amount, to further permanently reduce the Revolving
Loan Commitment Amount to the full extent thereof, provided that to the extent
any such reduction of the Revolving Loan Commitment Amount would result in the
Total Utilization of Revolving Loan Commitments exceeding the Revolving Loan
Commitment Amount, Company immediately shall Cash collateralize outstanding
Letters of Credit by depositing the requisite amount in the Collateral Account.
Any mandatory reduction of the Revolving Loan Commitment Amount pursuant to this
subsection 2.4A shall be in proportion to each Revolving Lender’s Pro Rata
Share.

(c) Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans. Any
prepayment of Revolving Loans shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner that minimizes the amount of any payments required to be made by
Company pursuant to subsection 2.6D.

 

40



--------------------------------------------------------------------------------

EXECUTION VERSION

 

B. General Provisions Regarding Payments.

(i) Manner and Time of Payment. All payments by Company of principal, interest,
fees and other Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 Noon (San Francisco time)
on the date due at the Funding and Payment Office for the account of Lenders;
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Company on the next succeeding Business Day.

(ii) Application of Payments to Principal and Interest. Except as provided in
subsection 2.2C, all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments shall be applied to the payment of interest
before application to principal.

(iii) Apportionment of Payments. Aggregate payments of principal and interest
shall be apportioned among all outstanding Loans to which such payments relate,
in each case proportionately to Lenders’ respective Pro Rata Shares.
Administrative Agent shall promptly distribute to each Lender, at the account
specified in the payment instructions delivered to Administrative Agent by such
Lender, its Pro Rata Share of all such payments received by Administrative Agent
and the commitment fees and letter of credit fees of such Lender, if any, when
received by Administrative Agent pursuant to subsections 2.3 and 3.2.
Notwithstanding the foregoing provisions of this subsection 2.4B(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning interest payments received thereafter.

(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.

(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Company hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.

C. Application of Proceeds of Collateral and Payments after Event of Default.
Upon the occurrence and during the continuation of an Event of Default, if
requested

 

41



--------------------------------------------------------------------------------

EXECUTION VERSION

 

by Requisite Lenders, or upon acceleration of the Obligations pursuant to
Section 8, (a) all payments received by Administrative Agent, whether from
Company, any Subsidiary Guarantor or otherwise, and (b) all proceeds received by
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral under any Collateral Document
may, in the discretion of Administrative Agent, be held by Administrative Agent
as Collateral for, and/or (then or at any time thereafter) applied in full or in
part by Administrative Agent, in each case in the following order of priority:

(i) to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
Administrative Agent in connection therewith, and all amounts for which
Administrative Agent is entitled to compensation (including the fees described
in subsection 2.3), reimbursement and indemnification under any Loan Document
and all advances made by Administrative Agent thereunder for the account of the
applicable Loan Party, and to the payment of all costs and expenses paid or
incurred by Administrative Agent in connection with the Loan Documents, all in
accordance with subsections 9.4, 10.2 and 10.3 and the other terms of this
Agreement and the Loan Documents;

(ii) thereafter, to the payment of all other Obligations and obligations of Loan
Parties under any Hedge Agreement between a Loan Party and a Swap Counterparty
for the ratable benefit of the holders thereof (subject to the provisions of
subsection 2.4B(ii) hereof); and

(iii) thereafter, to the payment to or upon the order of such Loan Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

  2.5 Use of Proceeds

A. Revolving Loans; Swing Line Loans. The proceeds of up to $96,000,000 of the
Revolving Loans made on the Restatement Date shall be applied by Company to fund
the Acquisition Financing Requirements. The proceeds of any other Revolving
Loans and any Swing Line Loans shall be applied by Company for working capital
and other general corporate purposes, which may include, among other things,
(i) the acquisition of Ruth’s Chris restaurant franchises, (ii) the making of
intercompany loans to any of Company’s wholly-owned Subsidiaries, in accordance
with subsection 7.1(iv), for their own general corporate purposes, and (iii) the
repurchase of Company’s common stock in accordance with subsection 7.5(ii).

B. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Company or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

 

42



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  2.6 Special Provisions Governing Eurodollar Rate Loans

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

A. Determination of Applicable Interest Rate. On each Interest Rate
Determination Date, Administrative Agent shall determine in accordance with the
terms of this Agreement (which determination shall, absent manifest error, be
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Company and each applicable
Lender.

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date that by reason of circumstances affecting the interbank
Eurodollar market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of “Eurodollar Rate,” Administrative Agent shall on such date give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Company and Lenders that the circumstances giving rise to such notice
no longer exist and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Company with respect to the Loans in respect of
which such determination was made shall be deemed to be for a Base Rate Loan.

C. Illegality or Impracticability of Eurodollar Rate Loans. In the event that on
any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) or (ii) has
become impracticable, or would cause such Lender material hardship, as a result
of contingencies occurring after the date of this Agreement which materially and
adversely affect the interbank Eurodollar market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Company and Administrative Agent of such determination.
Administrative Agent shall promptly notify each other Lender of the receipt of
such notice. Thereafter (a) the obligation of the Affected Lender to make Loans
as, or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan, (c) the Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to

 

43



--------------------------------------------------------------------------------

EXECUTION VERSION

 

occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (d) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Company shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above. Administrative Agent shall promptly notify each other Lender of
the receipt of such notice. Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans in accordance with the terms of this Agreement.

D. Compensation For Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by that Lender pursuant to
subsection 2.8, for all reasonable losses, expenses and liabilities (including
any interest paid by that Lender to lenders of funds borrowed by it to make or
carry its Eurodollar Rate Loans and any loss, expense or liability sustained by
that Lender in connection with the liquidation or re-employment of such funds)
which that Lender may sustain: (i) if for any reason (other than a default by
that Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Notice of Borrowing or a telephonic request therefor, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Notice of Conversion/Continuation or a telephonic
request therefor, (ii) if any prepayment or other principal payment or any
conversion of any of its Eurodollar Rate Loans (including any prepayment or
conversion occasioned by the circumstances described in subsection 2.6C) occurs
on a date prior to the last day of an Interest Period applicable to that Loan,
(iii) if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a Notice of Prepayment given by Company, or (iv) as a
consequence of any other default by Company in the repayment of its Eurodollar
Rate Loans when required by the terms of this Agreement.

E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender.

F. Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had funded each of its Eurodollar Rate Loans
through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of “Eurodollar Rate” in an
amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period, whether or not its Eurodollar Rate
Loans had been funded in such manner.

G. Eurodollar Rate Loans After Default. After the occurrence of and during the
continuation of a Potential Event of Default or an Event of Default, (i) Company
may not elect to have a Loan be made or maintained as, or converted to, a
Eurodollar Rate Loan after

 

44



--------------------------------------------------------------------------------

EXECUTION VERSION

 

the expiration of any Interest Period then in effect for that Loan and
(ii) subject to the provisions of subsection 2.6D, any Notice of Borrowing or
Notice of Conversion/Continuation given by Company with respect to a requested
borrowing or conversion/continuation that has not yet occurred shall be deemed
to be for a Base Rate Loan or, if the conditions to making a Loan set forth in
subsection 4.2 cannot then be satisfied, to be rescinded by Company.

 

  2.7 Increased Costs; Taxes; Capital Adequacy

A. Compensation for Increased Costs. Subject to the provisions of subsection
2.7B (which shall be controlling with respect to the matters covered thereby),
in the event that any Lender (including Issuing Lender) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any Change in Law:

(i) subjects such Lender to any additional tax of any kind whatsoever with
respect to this Agreement or any of its obligations hereunder (including with
respect to issuing or maintaining any Letters of Credit or purchasing or
maintaining any participations therein or maintaining any Commitment hereunder)
or any payments to such Lender of principal, interest, fees or any other amount
payable hereunder (except for the imposition of, or any change in the rate of,
any Excluded Tax payable by such Lender);

(ii) imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
“Eurodollar Rate”); or

(iii) imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder or the interbank Eurodollar
market;

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Company shall promptly pay to such Lender, upon receipt of the statement
referred to in subsection 2.8A, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender on an after-tax basis for any such increased
cost or reduction in amounts received or receivable hereunder. Company shall not
be required to compensate a Lender pursuant to this subsection 2.7A for any
increased cost or reduction in respect of a period occurring more than 270 days
prior to the date on which such Lender notifies Company of such Change in Law
and such Lender’s intention to claim compensation therefor, except, if the
Change in Law giving rise to such increased cost or reduction is retroactive, no
such time limitation shall apply so long as such Lender requests compensation
within 270 days from the date on which the applicable Government Authority
informed such Lender of such Change in Law.

 

45



--------------------------------------------------------------------------------

EXECUTION VERSION

 

B. Taxes.

(i) Payments to Be Free and Clear. Any and all payments by or on account of any
obligation of Company under this Agreement and the other Loan Documents shall be
made free and clear of, and without any deduction or withholding on account of,
any Indemnified Taxes or Other Taxes.

(ii) Grossing-up of Payments. If Company or any other Person is required by law
to make any deduction or withholding on account of any Tax from any sum paid or
payable by Company to Administrative Agent or any Lender under any of the Loan
Documents:

(a) Company shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Company becomes aware of it;

(b) Company shall timely pay any such Tax to the relevant Government Authority
when such Tax is due, in accordance with applicable law;

(c) unless such Tax is an Excluded Tax, the sum payable by Company shall be
increased to the extent necessary to ensure that, after making the required
deductions (including deductions applicable to additional sums payable under
this subsection 2.7B(ii)), Administrative Agent or such Lender, as the case may
be, receives on the due date a net sum equal to the sum it would have received
had no such deduction been required or made; and

(d) within 30 days after paying any sum from which it is required by law to make
any such deduction, and within 30 days after the due date of payment of any Tax
which it is required by clause (b) above to pay, Company shall deliver to
Administrative Agent the original or a certified copy of an official receipt or
other document satisfactory to the other affected parties to evidence the
payment and its remittance to the relevant Government Authority.

(iii) Indemnification by Company. Company shall indemnify Administrative Agent
and each Lender, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including for the full amount of any
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this subsection 2.7B(iii)) paid by Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Government Authority. A certificate as to the amount of such
payment or liability delivered to Company by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.

 

46



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(iv) Tax Status of Lenders. Unless not legally entitled to do so:

(a) any Lender, if requested by Company or Administrative Agent, shall deliver
such forms or other documentation prescribed by applicable law or reasonably
requested by Company or Administrative Agent as will enable Company or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements;

(b) any Foreign Lender that is entitled to an exemption from or reduction of any
Tax with respect to payments hereunder or under any other Loan Document shall
deliver to Company and Administrative Agent, on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter, as may be necessary in the determination of Company or
Administrative Agent, each in the reasonable exercise of its discretion), such
properly completed and duly executed forms or other documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding;

(c) without limiting the generality of the foregoing, in the event that Company
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to Company and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter,
as may be necessary in the determination of Company or Administrative Agent,
each in the reasonable exercise of its discretion), whichever of the following
is applicable:

(1) properly completed and duly executed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(2) properly completed and duly executed copies of Internal Revenue Service
Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption
“portfolio interest” under Section 881(c) of the Internal Revenue Code, (A) a
duly executed certificate to the effect that such Foreign Lender is not (i) a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(ii) a ten-percent shareholder (within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code) of Company or (iii) a controlled foreign corporation
described in Section 881(c)(3)(C) of the Internal Revenue Code and (B) properly
completed and duly executed copies of Internal Revenue Service Form W-8BEN, or

 

47



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(4) properly completed and duly executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in any Tax,

in each case together with such supplementary documentation as may be prescribed
by applicable law to permit Company and Administrative Agent to determine the
withholding or deduction required to be made, if any;

(d) without limiting the generality of the foregoing, in the event that Company
is resident for tax purposes in the United States, any Foreign Lender that does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Lender) shall deliver to
Administrative Agent and Company (in such number of copies as shall be requested
by the recipient), on or prior to the date such Foreign Lender becomes a Lender,
or on such later date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and from time to
time thereafter, as may be necessary in the determination of Company or
Administrative Agent (each in the reasonable exercise of its discretion):

(1) duly executed and properly completed copies of the forms and statements
required to be provided by such Foreign Lender under clause (c) of
subsection 2.7B(iv), to establish the portion of any such sums paid or payable
with respect to which such Lender acts for its own account and may be entitled
to an exemption from or a reduction of the applicable Tax, and

(2) duly executed and properly completed copies of Internal Revenue Service
Form W-8IMY (or any successor forms) properly completed and duly executed by
such Foreign Lender, together with any information, if any, such Foreign Lender
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Internal Revenue Code or the regulations
thereunder, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender;

(e) without limiting the generality of the foregoing, in the event that Company
is resident for tax purposes in the United States, any Lender that is not a
Foreign Lender and has not otherwise established to the reasonable satisfaction
of Company and Administrative Agent that it is an exempt recipient (as defined
in section 6049(b)(4) of the Internal Revenue Code and the United States
Treasury Regulations thereunder) shall deliver to Company and Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter as prescribed by applicable law or upon the
request of Company or Administrative Agent), duly executed and properly
completed copies of Internal Revenue Service Form W-9; and

 

48



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(f) without limiting the generality of the foregoing, each Lender hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Lender shall promptly (1) deliver to Administrative
Agent and Company two original copies of renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish that such Lender is entitled to an exemption from or
reduction of any Tax with respect to payments to such Lender under the Loan
Documents and, if applicable, that such Lender does not act for its own account
with respect to any portion of such payment, or (2) notify Administrative Agent
and Company of its inability to deliver any such forms, certificates or other
evidence.

C. Capital Adequacy Adjustment. If any Lender shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Commitments or Letters of Credit or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit to a
level below that which such Lender or such controlling corporation could have
achieved but for such Change in Law (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Company from
such Lender of the statement referred to in subsection 2.8A, Company shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling corporation on an after-tax basis for such reduction.
Company shall not be required to compensate a Lender pursuant to this subsection
2.7C for any reduction in respect of a period occurring more than 270 days prior
to the date on which such Lender notifies Company of such Change in Law and such
Lender’s intention to claim compensation therefor, except, if the Change in Law
giving rise to such reduction is retroactive, no such time limitation shall
apply so long as such Lender requests compensation within 270 days from the date
on which the applicable Government Authority informed such Lender of such Change
in Law.

 

  2.8 Statement of Lenders; Obligation of Lenders and Issuing Lender to Mitigate

A. Statements. Each Lender claiming compensation or reimbursement pursuant to
subsection 2.6D, 2.7 or 2.8B shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

B. Mitigation. Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under subsection
2.7, it will use reasonable efforts to make, issue, fund or maintain the

 

49



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Commitments of such Lender or the Loans or Letters of Credit of such Lender or
Issuing Lender through another lending or letter of credit office of such Lender
or Issuing Lender, if (i) as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection 2.7 would be materially reduced and
(ii) as determined by such Lender or Issuing Lender in its sole discretion, such
action would not otherwise be disadvantageous to such Lender or Issuing Lender;
provided that such Lender or Issuing Lender will not be obligated to utilize
such other lending or letter of credit office pursuant to this subsection 2.8B
unless Company agrees to pay all incremental expenses incurred by such Lender or
Issuing Lender as a result of utilizing such other lending or letter of credit
office as described above.

 

  2.9 Replacement of a Lender

If Company receives a statement of amounts due pursuant to subsection 2.8A from
a Lender, a Revolving Lender defaults in its obligations to fund a Revolving
Loan pursuant to this Agreement, a Lender (a “Non-Consenting Lender”) refuses to
consent to an amendment, modification or waiver of this Agreement that, pursuant
to subsection 10.6, requires consent of 100% of the Lenders or 100% of the
Lenders with Obligations directly affected or a Lender becomes an Affected
Lender (any such Lender, a “Subject Lender”), so long as (i) no Potential Event
of Default or Event of Default shall have occurred and be continuing and Company
has obtained a commitment from another Lender or an Eligible Assignee to
purchase at par the Subject Lender’s Loans and assume the Subject Lender’s
Commitments and all other obligations of the Subject Lender hereunder, (ii) such
Lender is not an Issuing Lender with respect to any Letters of Credit
outstanding (unless all such Letters of Credit are terminated or arrangements
acceptable to such Issuing Lender (such as a “back-to-back” letter of credit)
are made) and (iii), if applicable, the Subject Lender is unwilling to withdraw
the notice delivered to Company pursuant to subsection 2.8 and/or is unwilling
to remedy its default upon ten days prior written notice to the Subject Lender
and Administrative Agent, Company may require the Subject Lender to assign all
of its Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of subsection 10.1B; provided
that, prior to or concurrently with such replacement, (a) the Subject Lender
shall have received payment in full of all principal, interest, fees and other
amounts (including all amounts under subsections 2.6D, 2.7 and/or 2.8B (if
applicable)) through such date of replacement and a release from its obligations
under the Loan Documents, (b) the processing fee required to be paid by
subsection 10.1B(i) shall have been paid to Administrative Agent (provided,
however, that the Non-Consenting Lender or the Subject Lender shall not be
required to pay such processing fee), (c) all of the requirements for such
assignment contained in subsection 10.1B, including the consent of
Administrative Agent (if required) and the receipt by Administrative Agent of an
executed Assignment Agreement executed by the assignee (Administrative Agent
being hereby authorized to execute any Assignment Agreement on behalf of a
Subject Lender relating to the assignment of Loans and/or Commitments of such
subject Lender) and other supporting documents, have been fulfilled, and (d) in
the event such Subject Lender is a Non-Consenting Lender, each assignee shall
consent, at the time of such assignment, to each matter in respect of which such
Subject Lender was a Non-Consenting Lender and Company also requires each other
Subject Lender that is a Non-Consenting Lender to assign its Loans and
Commitments.

 

50



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  2.10 Increase in Commitments

A. Request for Increase. Upon notice to Administrative Agent (which shall
promptly notify Lenders), Company may from time to time, but on not more than
two separate occasions, by written notice to Administrative Agent request an
increase in the Revolving Loan Commitments by an amount (for both such requests
in the aggregate) not exceeding $50,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $10,000,000 or such lesser
amount that is equal to the maximum remaining amount of increase permitted
pursuant to this subsection 2.10A, (ii) no Event of Default or Potential Event
of Default shall have occurred and be continuing or result from such increase in
the Revolving Loan Commitments, and (iii) Company and its Subsidiaries shall be
in compliance, on a pro forma basis (as though any Loans to be made on the
applicable Increase Effective Date have been made), with each of the financial
covenants specified in subsection 7.6, before and after giving effect to such
increase, as of the last day of the most recently ended Fiscal Quarter in the
case of the financial covenant specified in subsection 7.6A and as of the
applicable Increase Effective Date in the case of the financial covenant
specified in subsection 7.6B.

B. Increase in Commitments; Additional Lenders. Concurrently with any request by
Company for an increase in Revolving Loan Commitments pursuant to this
subsection 2.10, Company shall notify Administrative Agent of each Lender that
has agreed to increase its Revolving Loan Commitment and the amount of each such
agreed increase. Company and such Lender shall execute and deliver to
Administrative Agent an assumption agreement in form and substance satisfactory
to Administrative Agent and its counsel to evidence the increase in such
Lender’s Revolving Loan Commitment. To achieve the full amount of a requested
increase in Revolving Loan Commitments Company may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to Administrative Agent and its counsel, provided that
Administrative Agent shall have consented to any such Eligible Assignee becoming
a Lender. Company shall have no right to increase Revolving Loan Commitments
pursuant to this subsection 2.10 except to the extent Company obtains the
agreement of one or more Lenders and/or Eligible Assignees (and, in the case of
any such Eligible Assignee, any requisite consent) to accept such increase in
Revolving Loan Commitments. Nothing contained in this paragraph or otherwise in
this Agreement is intended to commit any Lender or Administrative Agent to
provide any portion of any increase in Revolving Loan Commitments.

C. Effective Date and Allocations. If the Revolving Loan Commitments are
increased in accordance with this subsection 2.10, Administrative Agent and
Company shall determine the effective date (each, an “Increase Effective Date”)
and the final allocation of such increase in Revolving Loan Commitments.
Administrative Agent shall promptly notify Company and Lenders (and any
designated Eligible Assignees) of the final allocation of such increase and the
applicable Increase Effective Date.

D. Conditions to Effectiveness of Increase. As conditions precedent to each such
increase in Revolving Loan Commitments, (i) Company shall pay to Administrative
Agent, for distribution to each Lender providing such increase in Revolving Loan
Commitments in proportion to that Lender’s Pro Rata Share of such increase in
Revolving Loan Commitments, a fee, if any, to be agreed upon at the time such
increase in Revolving Loan Commitments is provided and (ii) Company shall
deliver to Administrative Agent an Officer’s Certificate of Company dated as of
the applicable Increase Effective Date:

(1) certifying and attaching the resolutions adopted by Company approving or
consenting to such increase in Revolving Loan Commitments;

 

51



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(2) certifying that, before and after giving effect to such increase in
Revolving Loan Commitments:

(A) the representations and warranties contained herein and in the other Loan
Documents are true, correct and complete in all material respects on and as of
the applicable Increase Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all material respects on and as of
such earlier date; provided that where a representation and warranty is already
qualified as to materiality, such representation and warranty shall be true,
correct and complete as so qualified;

(B) no event has occurred and is continuing or would result from the
consummation of the requested increase in Revolving Loan Commitments that would
constitute an Event of Default or a Potential Event of Default;

(C) each Loan Party has performed in all material respects all agreements and
satisfied all conditions which this Agreement provides shall be performed or
satisfied by it on or before the applicable Increase Effective Date; and

(3) demonstrating that Company and its Subsidiaries are in compliance, on a pro
forma basis (as though any Loans to be made on the applicable Increase Effective
Date have been made), with each of the financial covenants specified in
subsection 7.6, before and after giving effect to such increase, as of the last
day of the most recently ended Fiscal Quarter in the case of the financial
covenant specified in subsection 7.6A and as of the applicable Increase
Effective Date in the case of the financial covenant specified in subsection
7.6B.

E. Company shall either (1) prepay any Revolving Loans outstanding on the
applicable Increase Effective Date or (2) submit a Notice of Borrowing
requesting Revolving Loans as of the applicable Increase Effective Date (which
Revolving Loans shall be funded solely by the Revolving Lenders that have
increased their respective Revolving Loan Commitments as of such Increase
Effective Date), in each case solely to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Pro Rata Shares of
Revolving

 

52



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Loans arising from any nonratable increase in the Revolving Loan Commitments
under this subsection 2.10. Company shall execute and deliver any additional
Revolving Notes as any Lender may reasonably request and any other documents,
instruments and amendments or modifications to this Agreement or any other Loan
Document as Administrative Agent may reasonably request. In connection with any
increase in Revolving Loan Commitments provided for in this subsection 2.10,
conforming amendments shall be made to this Agreement and the other Loan
Documents to reflect such increase in Revolving Loan Commitments, including, if
applicable, to include Lenders of such increased Revolving Loan Commitments in
any determination of Lenders, Requisite Lenders and Pro Rata Share. Any such
amendment shall become effective when executed by Administrative Agent and each
Lender that has increased its Revolving Loan Commitment. Notwithstanding
anything in this Agreement expressed or implied to the contrary (including in
subsection 10.6), nothing herein shall be construed to require consent from
Lenders that are not lenders of such increased Revolving Loan Commitments to the
incurrence of the increase in Revolving Loan Commitments in compliance with this
subsection 2.10, and this subsection 2.10 shall supersede any provisions in
subsection 10.6 to the contrary.

Section 3. LETTERS OF CREDIT

 

  3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein

A. Letters of Credit. Company may request, in accordance with the provisions of
this subsection 3.1, from time to time during the period from the Restatement
Date to but excluding the 30th day prior to the Revolving Loan Commitment
Termination Date, that Issuing Lender issue Letters of Credit for the account of
Company for the general corporate purposes of Company or a Subsidiary of
Company. Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of Company herein set forth, Issuing
Lender shall issue such Letters of Credit in accordance with the provisions of
this subsection 3.1; provided that Company shall not request that Issuing Lender
issue:

(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitment Amount then in effect;

(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed $5,000,000;

(iii) any Standby Letter of Credit having an expiration date later than the
earlier of (a) 30 days prior to the Revolving Loan Commitment Termination Date
and (b) the date which is one year from the date of issuance of such Standby
Letter of Credit; provided that the immediately preceding clause (b) shall not
prevent Issuing Lender from agreeing that a Standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each unless Issuing Lender elects not to extend for any such additional
period; and provided, further that Issuing Lender shall elect not to extend such
Standby Letter of Credit if it has knowledge that an Event of Default has
occurred and is continuing (and has not been waived in accordance with
subsection 10.6) at the time Issuing Lender must elect whether or not to allow
such extension;

 

53



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(iv) any Standby Letter of Credit issued for the purpose of supporting (a) trade
payables or (b) any Indebtedness constituting “antecedent debt” (as that term is
used in Section 547 of the Bankruptcy Code);

(v) any Commercial Letter of Credit having an expiration date (a) later than the
earlier of (1) the date which is 30 days prior to the Revolving Loan Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such Commercial Letter of Credit or (b) that is otherwise unacceptable to
Issuing Lender in its reasonable discretion; or

(vi) any Letter of Credit denominated in a currency other than Dollars.

All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Restatement Date shall be subject to and governed
by the terms and conditions hereof.

B. Mechanics of Issuance.

(i) Request for Issuance. Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent a Request for Issuance no later
than 9:00 A.M. (San Francisco time) at least three Business Days, or such
shorter period as may be agreed to by Issuing Lender in any particular instance,
in advance of the proposed date of issuance. Issuing Lender, in its reasonable
discretion, may require changes in the text of the proposed Letter of Credit or
any documents described in or attached to the Request for Issuance. In
furtherance of the provisions of subsection 10.8, and not in limitation thereof,
Company may submit Requests for Issuance by telefacsimile and Administrative
Agent and Issuing Lender may rely and act upon any such Request for Issuance
without receiving an original signed copy thereof. No Letter of Credit shall
require payment against a conforming demand for payment to be made thereunder on
the same business day (under the laws of the jurisdiction in which the office of
Issuing Lender to which such demand for payment is required to be presented is
located) on which such demand for payment is presented if such presentation is
made after 10:00 A.M. (in the time zone of such office of Issuing Lender) on
such business day.

(ii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.3, Issuing
Lender shall issue the requested Letter of Credit in accordance with Issuing
Lender’s standard operating procedures.

(iii) Notification to Revolving Lenders. Upon the issuance of or amendment to
any Letter of Credit, Issuing Lender shall promptly notify Administrative Agent
and Company of such issuance or amendment in writing and such notice shall be
accompanied by a copy of such Letter of Credit or amendment. Upon receipt of
such notice (or, if Administrative Agent is Issuing Lender, together with such
notice), Administrative Agent shall notify each Revolving Lender in writing of
such issuance or

 

54



--------------------------------------------------------------------------------

EXECUTION VERSION

 

amendment and the amount of such Revolving Lender’s respective participation in
such Letter of Credit or amendment, and, if so requested by a Revolving Lender,
Administrative Agent shall provide such Lender with a copy of such Letter of
Credit or amendment.

C. Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount that is or at any time may become available to be drawn
thereunder.

 

  3.2 Letter of Credit Fees

Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

(i) with respect to each Letter of Credit, (a) a fronting fee, payable directly
to Issuing Lender for its own account, equal to 0.25% per annum of the daily
amount available to be drawn under such Letter of Credit and (b) a letter of
credit fee, payable to Administrative Agent for the account of Revolving
Lenders, equal to the applicable Eurodollar Rate Margin for Revolving Loans
plus, upon the application of increased rates of interest pursuant to subsection
2.2E, 2% per annum, multiplied by the daily amount available to be drawn under
such Letter of Credit, each such fronting fee or letter of credit fee to be
payable in arrears on and to (but excluding) March 31, June 30, September 30 and
December 31 of each calendar year, commencing on March 31, 2008, and on the
Revolving Loan Commitment Termination Date, in each case computed on the basis
of a 360-day year for the actual number of days elapsed;

(ii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clause (i) above), documentary and processing charges payable
directly to Issuing Lender for its own account in accordance with Issuing
Lender’s standard schedule for such charges in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

For purposes of calculating any fees payable under clause (i) of this subsection
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination.

 

  3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit

A. Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.

 

55



--------------------------------------------------------------------------------

EXECUTION VERSION

 

B. Reimbursement by Company of Amounts Paid Under Letters of Credit. In the
event Issuing Lender has determined to honor a drawing under a Letter of Credit
issued by it, Issuing Lender shall immediately notify Company and Administrative
Agent, and Company shall reimburse Issuing Lender on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such payment; provided that, anything contained in this Agreement to
the contrary notwithstanding, (i) unless Company shall have notified
Administrative Agent and Issuing Lender prior to 10:00 A.M. (San Francisco time)
on the date such drawing is honored that Company intends to reimburse Issuing
Lender for the amount of such payment with funds other than the proceeds of
Revolving Loans, Company shall be deemed to have given a timely Notice of
Borrowing to Administrative Agent requesting Revolving Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such payment and (ii) subject to satisfaction or waiver
of the conditions specified in subsection 4.2B, Revolving Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such payment, the proceeds of which shall be applied directly by
Administrative Agent to reimburse Issuing Lender for the amount of such payment;
and provided, further that if for any reason proceeds of Revolving Loans are not
received by Issuing Lender on the Reimbursement Date in an amount equal to the
amount of such payment, Company shall reimburse Issuing Lender, on demand, in an
amount in same day funds equal to the excess of the amount of such payment over
the aggregate amount of such Revolving Loans, if any, which are so received.
Nothing in this subsection 3.3B shall be deemed to relieve any Revolving Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth in this Agreement, and Company shall retain any and all rights it may have
against any Revolving Lender resulting from the failure of such Revolving Lender
to make such Revolving Loans under this subsection 3.3B.

C. Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.

(i) Payment by Revolving Lenders. In the event that Company shall fail for any
reason to reimburse Issuing Lender as provided in subsection 3.3B in an amount
equal to the amount of any payment by Issuing Lender, Issuing Lender shall
promptly notify Administrative Agent, who shall promptly notify each Revolving
Lender of the unreimbursed amount of such honored drawing and of such Revolving
Lender’s respective participation therein based on such Revolving Lender’s Pro
Rata Share. Each Revolving Lender (other than Issuing Lender) shall make
available to Administrative Agent an amount equal to its respective
participation, in Dollars, in same day funds, at the Funding and Payment Office,
not later than 12:00 Noon (San Francisco time) on the first Business Day after
the date notified by Administrative Agent, and Administrative Agent shall make
available to Issuing Lender in Dollars, in same day funds, at the office of
Issuing Lender on such Business Day the aggregate amount of the payments so
received by Administrative Agent. In the event that any Revolving Lender fails
to make available to Administrative Agent on such Business Day the amount of
such Revolving Lender’s participation in such Letter of Credit as provided in
this subsection 3.3C, Issuing Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest thereon at the rate
customarily used by Issuing Lender for the correction of errors among banks for
three Business Days and thereafter at the Base

 

56



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Rate. Nothing in this subsection 3.3C shall be deemed to prejudice the right of
Administrative Agent to recover, for the benefit of Revolving Lenders, from
Issuing Lender any amounts made available to Issuing Lender pursuant to this
subsection 3.3C in the event that it is determined by the final judgment of a
court of competent jurisdiction that the payment with respect to a Letter of
Credit by Issuing Lender in respect of which payments were made by Revolving
Lenders constituted gross negligence or willful misconduct on the part of
Issuing Lender.

(ii) Distribution to Lenders of Reimbursements Received From Company. In the
event Issuing Lender shall have been reimbursed by other Revolving Lenders
pursuant to subsection 3.3C(i) for all or any portion of any payment by Issuing
Lender under a Letter of Credit issued by it, and Administrative Agent or
Issuing Lender thereafter receives any payments from Company in reimbursement of
such payment under the Letter of Credit, to the extent any such payment is
received by Issuing Lender, it shall distribute such payment to Administrative
Agent, and Administrative Agent shall distribute to each other Revolving Lender
that has paid all amounts payable by it under subsection 3.3C(i) with respect to
such payment such Revolving Lender’s Pro Rata Share of all payments subsequently
received by Administrative Agent or by Issuing Lender from Company. Any such
distribution shall be made to a Revolving Lender at the account specified in
subsection 2.4B(iii).

D. Interest on Amounts Paid Under Letters of Credit.

(i) Payment of Interest by Company. Company agrees to pay to Administrative
Agent, with respect to payments under any Letters of Credit issued by Issuing
Lender, interest on the amount paid by Issuing Lender in respect of each such
payment from the date a drawing is honored to but excluding the date such amount
is reimbursed by Company (including any such reimbursement out of the proceeds
of Revolving Loans pursuant to subsection 3.3B) at a rate equal to (a) for the
period from the date such drawing is honored to but excluding the Reimbursement
Date, the rate then in effect under this Agreement with respect to Revolving
Loans that are Base Rate Loans and (b) thereafter, a rate which is 2% per annum
in excess of the rate of interest otherwise payable under this Agreement with
respect to Revolving Loans that are Base Rate Loans. Interest payable pursuant
to this subsection 3.3D(i) shall be computed on the basis of a 365-day or
366-day year, as the case may be, for the actual number of days elapsed in the
period during which it accrues and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full.

(ii) Distribution of Interest Payments by Administrative Agent. Promptly upon
receipt by Administrative Agent of any payment of interest pursuant to
subsection 3.3D(i) with respect to a payment under a Letter of Credit,
(a) Administrative Agent shall distribute to (x) each Revolving Lender
(including Issuing Lender) out of the interest received by Administrative Agent
in respect of the period from the date such drawing is honored to but excluding
the date on which Issuing Lender is reimbursed for the amount of such payment
(including any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B), the amount that such Revolving Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable

 

57



--------------------------------------------------------------------------------

EXECUTION VERSION

 

in respect of such Letter of Credit for such period pursuant to subsection 3.2
if no drawing had been honored under such Letter of Credit, and (y) Issuing
Lender the amount, if any, remaining after payment of the amounts applied
pursuant to clause (x), and (b) in the event Issuing Lender shall have been
reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for all or
any portion of such payment, Administrative Agent shall distribute to each
Revolving Lender (including Issuing Lender) that has paid all amounts payable by
it under subsection 3.3C(i) with respect to such payment such Revolving Lender’s
Pro Rata Share of any interest received by Administrative Agent in respect of
that portion of such payment so made by Revolving Lenders for the period from
the date on which Issuing Lender was so reimbursed to but excluding the date on
which such portion of such payment is reimbursed by Company. Any such
distribution shall be made to a Revolving Lender at the account specified in
subsection 2.4B(iii).

 

  3.4 Obligations Absolute

The obligation of Company to reimburse Issuing Lender for payments under the
Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.3C(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit;

(ii) the existence of any claim, set-off, defense or other right which Company
or any Lender may have at any time against a beneficiary or any transferee of
any Letter of Credit (or any Persons for whom any such transferee may be
acting), Issuing Lender or other Revolving Lender or any other Person or, in the
case of a Revolving Lender, against Company, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured);

(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(iv) payment by Issuing Lender under any Letter of Credit against presentation
of a draft or other document which does not strictly comply with the terms of
such Letter of Credit;

(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;

(vi) any breach of this Agreement or any other Loan Document by any party
thereto;

 

58



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

provided, in each case, that payment by the Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of Issuing Lender under the circumstances in question (as determined
by a final judgment of a court of competent jurisdiction).

 

  3.5 Nature of Issuing Lender’s Duties

As between Company and Issuing Lender, Company assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by Issuing Lender by,
the respective beneficiaries of such Letters of Credit. In furtherance and not
in limitation of the foregoing, Issuing Lender shall not be responsible for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Lender, including any act or omission by a Government
Authority, and none of the above shall affect or impair, or prevent the vesting
of, any of Issuing Lender’s rights or powers hereunder.

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put Issuing Lender under any resulting
liability to Company.

Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against Issuing Lender for
any liability arising solely out of the gross negligence or willful misconduct
of Issuing Lender, as determined by a final judgment of a court of competent
jurisdiction.

 

59



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 4. CONDITIONS TO LOANS AND LETTERS OF CREDIT

The obligations of Lenders to amend and restate the Original Credit Agreement
and to make Loans and to issue Letters of Credit hereunder are subject to the
satisfaction of the following conditions.

 

  4.1 Conditions to Initial Revolving Loans and Swing Line Loans

The effectiveness of this Agreement and the obligations of Lenders to make any
Revolving Loans and Swing Line Loans to be made on the Restatement Date are, in
addition to the conditions precedent specified in subsection 4.2, subject to
prior or concurrent satisfaction of the following conditions:

A. Loan Party Documents. On or before the Restatement Date, Company shall, and
shall cause each other Loan Party to, deliver to Lenders (or to Administrative
Agent with sufficient originally executed copies, where appropriate, for each
Lender) the following with respect to Company or such Loan Party, as the case
may be, each, unless otherwise noted, dated the Restatement Date:

(i) Copies of all amendments to the Organizational Documents of such Person
executed on or after September 27, 2005 and copies of the Organizational
Documents of such Person if such Person was organized on or after September 27,
2005, in each case, certified by the Secretary of State of its jurisdiction of
organization or, if such document is of a type that may not be so certified,
certified by the secretary or similar officer of the applicable Loan Party,
together with a good standing certificate from the Secretary of State of its
jurisdiction of organization and, to the extent generally available, a
certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of such
jurisdiction, each dated a recent date prior to the Restatement Date;

(ii) Resolutions of the Governing Body of such Person approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party, certified as of the Restatement Date by the secretary or similar officer
of such Person as being in full force and effect without modification or
amendment;

(iii) Signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party;

(iv) Executed originals of the Loan Documents to which such Person is a party
(except for any executed original Loan Documents that have been delivered to
Administrative Agent prior to the Restatement Date); and

(v) Such other documents as Administrative Agent may reasonably request.

 

60



--------------------------------------------------------------------------------

EXECUTION VERSION

 

B. Interest and Fees.

(i) Company shall have paid in full all accrued interest on the loans under the
Original Credit Agreement and all accrued fees, costs and expenses thereunder,
in each case through the Restatement Date.

(ii) Company shall have paid to Administrative Agent, for distribution (as
appropriate) to Administrative Agent and Lenders, the fees payable on the
Restatement Date referred to in subsection 2.3B.

C. Representations and Warranties; Performance of Agreements. Company shall have
delivered to Administrative Agent an Officer’s Certificate, in form and
substance satisfactory to Administrative Agent, to the effect that the
representations and warranties in Section 5 are true, correct and complete in
all material respects on and as of the Restatement Date to the same extent as
though made on and as of that date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date) and that Company shall have performed in all material
respects all agreements and satisfied all conditions which this Agreement
provides shall be performed or satisfied by it on or before the Restatement Date
except as otherwise disclosed to and agreed to in writing by Administrative
Agent; provided that, if a representation and warranty, covenant or condition is
qualified as to materiality, the applicable materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty,
covenant or condition for purposes of this condition.

D. Financial Statements; Pro Forma Balance Sheet. On or before the Restatement
Date, Lenders shall have received from Company (i) audited consolidated
financial statements of Company and its Subsidiaries for Fiscal Years 2004, 2005
and 2006, consisting of balance sheets and the related consolidated statements
of income, stockholders’ equity and cash flows for such Fiscal Years, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, together with such accountants’ report thereon,
(ii) audited financial statements of Mitchell’s Fish Market for fiscal years
2005 and 2006 and of Cameron’s Steakhouse (but excluding the Cameron’s
Steakhouse located in Glendale (Milwaukee, Wisconsin) and the Mitchell’s
Steakhouse located at Crosswoods (Columbus, Ohio; relocated to Polaris,
Columbus, Ohio)) for fiscal year 2006, consisting of balance sheets and the
related statements of income and cash flows for such fiscal years, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, together with such accountants’ report thereon,
(iii) unaudited financial statements of Cameron’s Steakhouse (but excluding the
Cameron’s Steakhouse located in Glendale (Milwaukee, Wisconsin)) for fiscal year
2005, consisting of balance sheets and the related statements of income and cash
flows for such fiscal year, (iv) unaudited consolidated balance sheets as at the
end of the Fiscal Quarters ended March 25, 2007, June 24, 2007, September 30,
2007 and December 30, 2007, and the related consolidated statements of income,
stockholders’ equity and cash flows of Company and its Subsidiaries for such
Fiscal Quarters and for the period from the beginning of Fiscal Year 2007 to the
end of each such Fiscal Quarter, all in reasonable detail and certified by the
chief financial officer of Company that they fairly present the financial
condition of Company and its Subsidiaries as at the date indicated and the
results of their operations and their cash flows for the period indicated,
subject to changes resulting from audit and normal year-end adjustments,
(v) unaudited balance sheets as at the end of the six-month period ended
June 30, 2007 and at the end of the fiscal quarters ended September 30, 2007 and
December 30,

 

61



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2007, and the related statements of income and cash flows of the Acquired
Business (but excluding the Cameron’s Steakhouse located in Glendale (Milwaukee,
Wisconsin)) for such six-month period, such fiscal quarters and for the period
from January 1, 2007 to the end of each such period, all in reasonable detail,
subject to changes resulting from audit and normal year-end adjustments, (vi) a
pro forma consolidated balance sheet of Company and its Subsidiaries as at the
Restatement Date, prepared in accordance with GAAP and reflecting the
consummation of the Acquisition, the related financings and the other
transactions contemplated by the Loan Documents and the Acquisition Agreement,
which pro forma balance sheet shall be in form and substance satisfactory to
Administrative Agent, and (vii) projected financial statements consisting of
consolidated balance sheets, statements of income and cash flow statements of
Company and its Subsidiaries for Fiscal Years 2008 through and including 2013.

E. Opinions of Counsel to Loan Parties. Lenders shall have received originally
executed copies of one or more favorable written opinions of Jones, Walker,
Waechter, Poitevent, Carrère & Denègre, L.L.P., counsel for Loan Parties, in
form and substance reasonably satisfactory to Administrative Agent and its
counsel, dated as of the Restatement Date setting forth the matters as
Administrative Agent acting on behalf of Lenders may reasonably request (this
Agreement constituting a written request by Company to such counsel to deliver
such opinions to Lenders).

F. Opinion of Counsel Delivered Under Acquisition Agreement. Company shall make
commercially reasonable efforts to obtain a letter from Seller’s counsel
authorizing Lenders to rely upon the opinion of such counsel delivered to
Company under the Acquisition Agreement to the same extent as though it were
addressed to Lenders, together with a copy of such opinion.

G. Evidence of Insurance. Administrative Agent shall have received a certificate
from Company’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to subsection 6.4 is in full force
and effect and that Administrative Agent on behalf of Lenders has been named as
additional insured to the extent required under subsection 6.4.

H. Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. Company shall have obtained all Governmental Authorizations (other
than Liquor Licenses and Permits) and all consents of other Persons, in each
case that are necessary or reasonably advisable in connection with the
Acquisition, the other transactions contemplated by the Loan Documents and the
Acquisition Agreement and the continued operation of the Acquired Business in
substantially the same manner as conducted prior to the Restatement Date and to
the extent any Liquor License or Permit has not been obtained, Company shall
have taken all actions necessary or reasonably advisable in order to continue to
operate the Acquired Business in substantially the same manner as conducted
prior to the Restatement Date. Each such Governmental Authorization and consent
shall be in full force and effect, except in a case where the failure to obtain
or maintain a Governmental Authorization or consent, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the Acquisition, the other
transactions contemplated by the Loan

 

62



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Documents or the financing thereof. No action, request for stay, petition for
review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable Government Authority
to take action to set aside its consent on its own motion shall have expired.

I. Security Interests in Collateral. Administrative Agent shall have received
evidence satisfactory to it that Company and Subsidiary Guarantors shall have
taken or caused to be taken all such actions, executed and delivered or caused
to be executed and delivered all such agreements, documents and instruments, and
made or caused to be made all such filings and recordings (other than the filing
or recording of items described in clauses (ii) and (iii) below) that may be
necessary or, in the opinion of Administrative Agent, desirable in order to
create in favor of Administrative Agent, for the benefit of Lenders, a valid and
(upon such filing and recording) perfected First Priority security interest in
the Collateral. Such actions shall include the following:

(i) Stock Certificates and Instruments. Delivery to Administrative Agent of
(a) certificates (which certificates shall be accompanied by irrevocable undated
stock powers, duly endorsed in blank and otherwise satisfactory in form and
substance to Administrative Agent) representing all Capital Stock pledged
pursuant to the Pledge Agreement and (b) all promissory notes or other
instruments (duly endorsed, where appropriate, in a manner satisfactory to
Administrative Agent) evidencing any Collateral;

(ii) Lien Searches and UCC Termination Statements. Delivery to Administrative
Agent of (a) the results of a recent search, by a Person satisfactory to
Administrative Agent, of all effective UCC financing statements and fixture
filings and all judgment and tax lien filings which may have been made with
respect to any personal or mixed property of any Loan Party, together with
copies of all such filings disclosed by such search, and (b) duly completed UCC
termination statements, and authorization of the filing thereof from the
applicable secured party, as may be necessary to terminate any effective UCC
financing statements or fixture filings disclosed in such search (other than any
such financing statements or fixture filings in respect of Liens permitted to
remain outstanding pursuant to the terms of this Agreement); and

(iii) UCC Financing Statements. Delivery to Administrative Agent of duly
completed UCC financing statements with respect to all Collateral of such Loan
Party, for filing in all jurisdictions as may be necessary or, in the opinion of
Administrative Agent, desirable to perfect the security interests created
in such Collateral pursuant to the Collateral Documents.

J. Financial Calculations. Administrative Agent shall have received a
certificate signed by Company’s chief financial officer demonstrating in
reasonable detail Consolidated EBITDA for the four consecutive Fiscal Quarter
period ended December 30, 2007 of not less than $59,000,000.

K. Compliance Certificate. Administrative Agent shall have received a Compliance
Certificate demonstrating in reasonable detail, after giving pro forma effect to
the transactions contemplated by the Loan Documents, compliance as of the
Restatement Date with the restrictions contained in subsection 7.6B.

 

63



--------------------------------------------------------------------------------

EXECUTION VERSION

 

L. Completion of Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by Administrative Agent,
acting on behalf of Lenders, and its counsel shall be satisfactory in form and
substance to Administrative Agent and such counsel, and Administrative Agent and
such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

M. Acquisition Agreement. Any material change in the structure used to
consummate the Acquisition (other than with respect to any Liquor License or
Permit) contemplated in the Acquisition Agreement shall be in form and substance
reasonably satisfactory to Co-Lead Arrangers. Administrative Agent shall have
received a fully executed or conformed copy of the Acquisition Agreement and any
documents executed in connection therewith, and the Acquisition Agreement shall
be in full force and effect and in compliance in all material respects with
applicable laws and regulations and no provision of the Acquisition Agreement
shall have been amended, supplemented, waived or otherwise modified in any
material respect without the prior written consent of Co-Lead Arrangers.

N. Consummation of Acquisition.

(i) All conditions to the Acquisition set forth in Article VIII of the
Acquisition Agreement shall have been satisfied or the fulfillment of any such
conditions shall have been waived and, in the case of a waiver of any such
conditions in any material respect, Co-Lead Arrangers shall have consented to
such waiver;

(ii) concurrently with the making of the Loans on the Restatement Date, the
Acquisition shall have become effective in accordance with the terms of the
Acquisition Agreement;

(iii) the aggregate cash consideration paid to Seller in connection with the
Acquisition shall not exceed $96,000,000;

(iv) Transaction Costs shall not exceed $3,000,000, and Administrative Agent
shall have received evidence to its satisfaction to such effect; and

(v) Administrative Agent shall have received an Officer’s Certificate of Company
to the effect set forth in clauses (i)-(iv) above and stating that Company will
proceed to consummate the Acquisition immediately upon the making of the Loans
on the Restatement Date.

O. Solvency Assurances. On the Restatement Date, Administrative Agent and
Lenders shall have received an Officer’s Certificate of Company, signed by
Company’s chief financial officer, dated the Restatement Date, substantially in
the form of Exhibit XI annexed hereto and with appropriate attachments,
demonstrating that, after giving effect to the consummation of the transactions
contemplated by the Loan Documents, Company and each Subsidiary Guarantor on a
consolidated basis will be Solvent.

 

64



--------------------------------------------------------------------------------

EXECUTION VERSION

 

P. Patriot Act Certificate. Administrative Agent shall have received a
certificate satisfactory to it, for benefit of itself and Lenders, provided by
Company that sets forth information required by the Patriot Act including the
identity of Company, the name and address of Company and other information that
will allow Administrative Agent or any Lender, as applicable, to identify
Company in accordance with the Patriot Act.

 

  4.2 Conditions to All Loans

The obligation of each Lender to make its Loans on each Funding Date are subject
to the following further conditions precedent:

A. Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, a duly executed Notice of
Borrowing, in each case signed by a duly authorized Officer of Company.

B. As of that Funding Date:

(i) The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date; provided, that, if a representation and warranty is qualified as
to materiality, the materiality qualifier set forth above shall be disregarded
with respect to such representation and warranty for purposes of this condition;

(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default;

(iii) Each Loan Party shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before that Funding Date; and

(iv) No order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain such Lender from making the Loans to be made
by it on that Funding Date.

 

  4.3 Conditions to Letters of Credit

The issuance of any Letter of Credit hereunder (whether or not Issuing Lender is
obligated to issue such Letter of Credit) is subject to the following conditions
precedent:

A. On or before the date of issuance of the initial Letter of Credit pursuant to
this Agreement, the initial Loans shall have been made.

 

65



--------------------------------------------------------------------------------

EXECUTION VERSION

 

B. On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Request for Issuance (or a facsimile copy
thereof) in each case signed by a duly authorized Officer of Company, together
with all other information specified in subsection 3.1B(i) and such other
documents or information as Issuing Lender may reasonably require in connection
with the issuance of such Letter of Credit.

C. On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.

Section 5. COMPANY’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lender to issue Letters of Credit and to induce Revolving
Lenders to purchase participations therein, Company represents and warrants to
each Lender:

 

  5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries

A. Organization and Powers. Company is a corporation, partnership, trust or
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization as specified in Schedule 5.1
annexed hereto. Company has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Acquisition Agreement and the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

B. Qualification and Good Standing. Company is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had and could
not reasonably be expected to result in a Material Adverse Effect.

C. Conduct of Business. Company and its Subsidiaries are engaged only in the
businesses permitted to be engaged in pursuant to subsection 7.10.

D. Subsidiaries. All of the Subsidiaries of Company as of the Restatement Date
and their jurisdictions of organization are identified in Schedule 5.1 annexed
hereto. The Capital Stock of each of the Subsidiaries of Company identified in
Schedule 5.1 annexed hereto is duly authorized, validly issued, fully paid and
nonassessable and none of such Capital Stock constitutes Margin Stock. Each of
the Subsidiaries of Company identified in Schedule 5.1 annexed hereto is a
corporation, partnership, trust or limited liability company duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization set forth therein, has all requisite power and
authority to own and operate its properties and to

 

66



--------------------------------------------------------------------------------

EXECUTION VERSION

 

carry on its business as now conducted and as proposed to be conducted, and is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, in each case except where failure to be so qualified or in good
standing or a lack of such power and authority has not had and could not
reasonably be expected to result in a Material Adverse Effect. Schedule 5.1
annexed hereto correctly sets forth the ownership interest of Company and each
of its Subsidiaries in each of the Subsidiaries of Company identified therein.

 

  5.2 Authorization of Borrowing, etc.

A. Authorization of Borrowing. The execution, delivery and performance of the
Loan Documents and the Acquisition Agreement have been duly authorized by all
necessary action on the part of each Loan Party that is a party thereto.

B. No Conflict. The execution, delivery and performance by Loan Parties of the
Loan Documents and the Acquisition Agreement to which they are parties and the
consummation of the transactions contemplated by the Loan Documents and the
Acquisition Agreement do not and will not (i) violate any provision of any law
or any governmental rule or regulation applicable to Company or any of its
Subsidiaries, the Organizational Documents of Company or any of its Subsidiaries
or any order, judgment or decree of any court or other Government Authority
binding on Company or any of its Subsidiaries, (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Company or any of its Subsidiaries,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of Company or any of its Subsidiaries (other than any
Liens created under any of the Loan Documents in favor of Administrative Agent
on behalf of Lenders), or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of Company or
any of its Subsidiaries, except for Liquor Licenses and Permits and such other
approvals or consents which will be obtained on or before the Restatement Date
and disclosed in writing to Lenders.

C. Governmental Consents. The execution, delivery and performance by Loan
Parties of the Loan Documents and the Acquisition Agreement to which they are
parties and the consummation of the transactions contemplated by the Loan
Documents and the Acquisition Agreement do not and will not require any
Governmental Authorization, except for Liquor Licenses, Permits and any other
Governmental Authorizations that have been obtained.

D. Binding Obligation. Each of the Loan Documents and the Acquisition Agreement
has been duly executed and delivered by each Loan Party that is a party thereto
and is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

  5.3 Financial Condition

Company has heretofore delivered to Lenders, at Lenders’ request, the financial
statements and information described in subsection 4.1D. All such statements
other than pro

 

67



--------------------------------------------------------------------------------

EXECUTION VERSION

 

forma financial statements were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position (on a consolidated
basis) of the entities described in such financial statements as at the
respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. Except as set
forth in Schedule 5.6 annexed hereto, neither Company nor any of its
Subsidiaries has (and will not have following the funding of the Loans made on
the Restatement Date) any Contingent Obligation, contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
(other than any obligations arising under the Loan Documents) that, as of the
Restatement Date, is not reflected in the foregoing financial statements or the
notes thereto and, as of any Funding Date subsequent to the Restatement Date, is
not reflected in the most recent financial statements delivered to Lenders
pursuant to subsection 6.1 or the notes thereto and that, in any such case, is
material in relation to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Company or any of its Subsidiaries.

 

  5.4 No Material Adverse Change; No Restricted Junior Payments

Since December 31, 2006, no event or change has occurred that has resulted in,
either in any case or in the aggregate, a Material Adverse Effect.

 

  5.5 Title to Properties; Liens; Real Property; Intellectual Property

A. Title to Properties; Liens. Company and its Subsidiaries have (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), or (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the
financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.

B. Intellectual Property. As of the Restatement Date, Company and its
Subsidiaries own or have the right to use, all Intellectual Property used in the
conduct of their business, except where the failure to own or have such right to
use in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. No claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does Company
know of any valid basis for any such claim, except for such claims that in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect. The use of such Intellectual Property by Company and its Subsidiaries
does not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. All material federal, state and foreign
registrations of and applications for Intellectual Property, and all material
unregistered Intellectual Property, that are owned or licensed by Company or any
of its Subsidiaries as of the Restatement Date are described on Schedule 5.5
annexed hereto.

 

68



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  5.6 Litigation; Adverse Facts

Except as set forth in Schedule 5.6 annexed hereto, there are no Proceedings
(whether or not purportedly on behalf of Company or any of its Subsidiaries) at
law or in equity, or before or by any court or other Government Authority
(including any Environmental Claims) that are pending or, to the knowledge of
Company, threatened against or affecting Company or any of its Subsidiaries or
any property of Company or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither Company nor any of its Subsidiaries (i) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

 

  5.7 Payment of Taxes

Except to the extent permitted by subsection 6.3, all tax returns and reports of
Company and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable,
except where the failure to pay could not reasonably be expected to result in a
Material Adverse Effect. Company knows of no proposed tax assessment against
Company or any of its Subsidiaries that is not being actively contested by
Company or such Subsidiary in good faith and by appropriate proceedings;
provided that such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

 

  5.8 Governmental Regulation

Neither Company nor any of its Subsidiaries is subject to regulation under the
Federal Power Act, the Interstate Commerce Act or the Investment Company Act of
1940 or under any other federal or state statute or regulation which may limit
its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.

 

  5.9 Securities Activities

A. Neither Company nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock.

B. Following application of the proceeds of each Loan, not more than 25% of the
value of the assets (either of Company only or of Company and its Subsidiaries
on a consolidated basis) subject to the provisions of subsection 7.2 or 7.7 or
subject to any restriction contained in any agreement or instrument, between
Company and any Lender or any Affiliate of any Lender, relating to Indebtedness
and within the scope of subsection 8.2, will be Margin Stock.

 

69



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  5.10 Employee Benefit Plans

A. Company, each of its Subsidiaries and each of their respective ERISA
Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan. To the knowledge of Company
and each of its Subsidiaries, each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code is so qualified.

B. No ERISA Event has occurred or is reasonably expected to occur.

C. Except to the extent required under Section 4980B of the Internal Revenue
Code, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of
Company, any of its Subsidiaries or any of their respective ERISA Affiliates.

D. Neither Company, any of its Subsidiaries nor any of their respective ERISA
Affiliates sponsor or contribute to, nor have ever sponsored or contributed to,
any Pension Plan or Multiemployer Plan.

 

  5.11 Certain Fees

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby, and Company hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.

 

  5.12 Environmental Protection

Except as set forth in Schedule 5.12 annexed hereto:

(i) neither Company nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to (a) any Environmental
Law, (b) any Environmental Claim, or (c) any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

(ii) neither Company nor any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law;

(iii) there are and, to Company’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities that could reasonably be expected
to form the basis of an Environmental Claim against Company or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

 

70



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(iv) neither Company nor any of its Subsidiaries nor, to Company’s knowledge,
any predecessor of Company or any of its Subsidiaries has filed any notice under
any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility, and none of Company’s or any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent; and

(v) compliance with all current Environmental Laws would not, individually or in
the aggregate, be reasonably expected to result in a Material Adverse Effect.

 

  5.13 Employee Matters

There is no strike or work stoppage in existence or threatened involving Company
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

  5.14 Solvency

Each Loan Party is and, upon the incurrence of any Obligations by such Loan
Party on any date on which this representation is made, will be, Solvent.

 

  5.15 Matters Relating to Collateral

A. Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any Government Authority is required for either
(i) the pledge or grant by any Loan Party of the Liens purported to be created
in favor of Administrative Agent pursuant to any of the Collateral Documents or
(ii) the exercise by Administrative Agent of any rights or remedies in respect
of any Collateral (whether specifically granted or created pursuant to any of
the Collateral Documents or created or provided for by applicable law), except
for filings or recordings contemplated by the Collateral Documents and except as
may be required, in connection with the disposition of any Pledged Collateral,
by laws generally affecting the offering and sale of securities.

B. Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

C. Information Regarding Collateral. All information supplied to Administrative
Agent by or on behalf of any Loan Party with respect to any of the Collateral
(in each case taken as a whole with respect to any particular Collateral) is
accurate and complete in all material respects.

 

71



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  5.16 Disclosure

No representation or warranty of Company or any of its Subsidiaries contained in
the Confidential Information Memorandum, in any Loan Document, the Acquisition
Agreement or in any other document, certificate or written statement furnished
to Lenders by or on behalf of Company or any of its Subsidiaries for use in
connection with the transactions contemplated by this Agreement contains any
untrue statement of a material fact or omits to state a material fact (known to
Company, in the case of any document not furnished by it) necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Company to be reasonable at the time made,
it being recognized by Lenders that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results. There are
no facts known (or which should upon the reasonable exercise of diligence be
known) to Company that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.

 

  5.17 UFOC

(i) Company and each of its Subsidiaries have delivered to Administrative Agent
true and correct copies of the UFOC, which is currently being used in connection
with the offers to sell and the sale of its and their franchises; and

(ii) the UFOC (a) complies in all material respects with all applicable laws,
rules, regulations and orders of any Government Authority pertaining to offers
to sell and the sale of franchises in jurisdictions in which they are being
used, including in the United States, the Uniform Franchise Offering Circular
Guidelines adopted by the North American Securities Administrators Association
in April 25, 1993 and approved by the Federal Trade Commission on December 30,
1993 as an alternative to the Federal Trade Commission disclosure statement, and
(b) does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; in all cases, except where any failure to comply or an untrue
statement or omission could not reasonably be expected to result in a Material
Adverse Effect.

 

  5.18 Acquisition Agreement

A. Delivery of Acquisition Agreement. Company has delivered to Lenders complete
and correct copies of the Acquisition Agreement and all exhibits and schedules
thereto.

B. Warranties of Company. Subject to the qualifications set forth therein, each
of the representations and warranties given by Company to Seller in the
Acquisition Agreement is true and correct in all material respects as of the
date hereof and will be true and correct in all material respects as of the
Restatement Date.

 

72



--------------------------------------------------------------------------------

EXECUTION VERSION

 

C. Survival. Notwithstanding anything in the Acquisition Agreement to the
contrary, the representations and warranties of Company set forth in subsection
5.18B shall, solely for purposes of this Agreement, survive the Restatement Date
for the benefit of Lenders.

 

  5.19 Compliance with OFAC Rules and Regulations.

Neither Company, nor any Subsidiary or, to Company’s knowledge, any Affiliate of
Company (i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned
Countries, or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

 

  5.20 Foreign Assets Control Regulations, Etc.

Neither Company nor any Subsidiary is an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended. Neither Company nor
any or Subsidiary is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. No
Company nor any Subsidiary (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of Company’s knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

Section 6. COMPANY’S AFFIRMATIVE COVENANTS

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, Company shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

  6.1 Financial Statements and Other Reports

Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Company will deliver to Administrative Agent and Lenders:

(i) Events of Default, etc.: promptly upon any officer of Company obtaining
knowledge (a) of any condition or event that constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender has given any
notice (other than to Administrative Agent) or taken any other action with
respect to a claimed Event of Default or Potential Event of Default, (b) that
any Person has given any notice to Company or any of its Subsidiaries or taken
any other action with respect to a claimed default or event or condition of the
type referred to in subsection 8.2, (c) of any condition or event that would be
required to be disclosed in a current report filed by Company with

 

73



--------------------------------------------------------------------------------

EXECUTION VERSION

 

the Securities and Exchange Commission on Form 8-K if Company were required to
file such reports under the Exchange Act, or (d) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, an Officer’s Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, default, event or condition, and what
action Company has taken, is taking and proposes to take with respect thereto;

(ii) Quarterly Financials: as soon as available and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
(a) the consolidated balance sheet of Company and its Subsidiaries as at the end
of such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Company and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding Fiscal Quarters
of the previous Fiscal Year, all in reasonable detail and certified by the chief
financial officer of Company that they fairly present, in all material respects,
the financial condition of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments, and (b) a narrative report describing the operations of Company and
its Subsidiaries in the form prepared for presentation to senior management for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter;

(iii) Year-End Financials: as soon as available and in any event within 90 days
after the end of each Fiscal Year, (a) the consolidated balance sheet of Company
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Company and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, all in
reasonable detail and certified by the chief financial officer of Company that
they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, (b) a narrative
report describing the operations of Company and its Subsidiaries in the form
prepared for presentation to senior management for such Fiscal Year, and (c) in
the case of such consolidated financial statements, a report thereon of KPMG,
LLP or other independent certified public accountants of recognized national
standing selected by Company and satisfactory to Administrative Agent, which
report shall be unqualified, shall express no doubts, assumptions or
qualifications concerning the ability of Company and its Subsidiaries to
continue as a going concern, and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of Company and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;

 

74



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(iv) Compliance Certificates: together with each delivery of financial
statements pursuant to subdivisions (ii) and (iii) above, (a) an Officer’s
Certificate of Company stating that the signers have reviewed the terms of this
Agreement and have made, or caused to be made under their supervision, a review
in reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signers do not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action Company has taken, is taking and proposes
to take with respect thereto; and (b) in the case of financial statements
delivered for a Fiscal Quarter or a Fiscal Year, a Compliance Certificate
demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods with the restrictions contained in subsection 7.6,
in each case to the extent compliance with such restrictions is required to be
tested at the end of the applicable accounting period;

(v) Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements of Company and its Subsidiaries delivered pursuant to subdivisions
(ii), (iii) or (xii) of this subsection 6.1 will differ in any material respect
from the consolidated financial statements that would have been delivered
pursuant to such subdivisions had no such change in accounting principles and
policies been made, then (a) together with the first delivery of financial
statements pursuant to subdivision (ii), (iii) or (xii) of this subsection 6.1
following such change, consolidated financial statements of Company and its
Subsidiaries for (y) the current Fiscal Year to the effective date of such
change and (z) the two full Fiscal Years immediately preceding the Fiscal Year
in which such change is made, in each case prepared on a pro forma basis as if
such change had been in effect during such periods, and (b) together with each
delivery of financial statements pursuant to subdivision (ii), (iii) or (xii) of
this subsection 6.1 following such change, if required pursuant to subsection
1.2, a written statement of the chief accounting officer or chief financial
officer of Company setting forth the differences (including any differences that
would affect any calculations relating to the financial covenants set forth in
subsection 7.6) which would have resulted if such financial statements had been
prepared without giving effect to such change;

(vi) Accountants’ Certification: together with each delivery of consolidated
financial statements pursuant to subdivision (iii) above, a written statement by
the independent certified public accountants giving the report thereon
(a) stating that their audit examination has included a review of the terms of
this Agreement and the other Loan Documents as they relate to accounting
matters, (b) stating whether, in connection with their audit examination, any
condition or event that constitutes an Event of Default or Potential Event of
Default has come to their attention and, if such a condition or event has come
to their attention, specifying the nature and period of existence thereof;
provided that such accountants shall not be liable by reason of any failure to
obtain knowledge of any such Event of Default or Potential Event of Default that
would not be

 

75



--------------------------------------------------------------------------------

EXECUTION VERSION

 

disclosed in the course of their audit examination, and (c) stating that based
on their audit examination nothing has come to their attention that causes them
to believe either or both that the information contained in the certificates
delivered therewith pursuant to subdivision (iv) above is not correct or that
the matters set forth in the Compliance Certificates delivered therewith
pursuant to clause (b) of subdivision (iv) above for the applicable Fiscal Year
are not stated in accordance with the terms of this Agreement;

(vii) Accountants’ Reports: promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all reports submitted to Company
by independent certified public accountants in connection with each annual,
interim or special audit of the financial statements of Company and its
Subsidiaries made by such accountants, including any comment letter submitted by
such accountants to management in connection with their annual audit;

(viii) Securities and Exchange Commission Filings and Press Releases: promptly
upon their becoming available, copies of (a) all financial statements, reports,
notices and proxy statements sent or made available generally by Company to its
security holders or by any Subsidiary of Company to its security holders other
than Company or another Subsidiary of Company, (b) all regular and periodic
reports and all registration statements (other than on Form S-8 or a similar
form) and prospectuses, if any, filed by Company or any of its Subsidiaries with
any securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (c) all press releases and
other statements made available generally by Company or any of its Subsidiaries
to the public concerning material developments in the business of Company or any
of its Subsidiaries;

(ix) Litigation or Other Proceedings: promptly upon, and in any event no later
than five days after, any Officer of Company obtaining knowledge of (1) the
institution of, or receipt in writing of notice of a non-frivolous threat of,
any Proceeding against or affecting Company or any of its Subsidiaries or any
property of Company or any of its Subsidiaries not previously disclosed in
writing by Company to Lenders or (2) any material development in any Proceeding
that, in any case:

(x) has a reasonable possibility of (A) giving rise to liability of, or claims
against or affecting, Company or any of its Subsidiaries equal to or greater
than $2,500,000 or (B) otherwise giving rise to a Material Adverse Effect; or

(y) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;

written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;

(x) ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature

 

76



--------------------------------------------------------------------------------

EXECUTION VERSION

 

thereof, what action Company, any of its Subsidiaries or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the Internal Revenue Service,
the Department of Labor or the PBGC with respect thereto;

(xi) ERISA Notices: with reasonable promptness, copies of (a) all notices
received by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and
(b) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as Administrative Agent shall reasonably request;

(xii) Financial Plans: as soon as practicable and in any event no later than 30
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year, including (a) a forecasted consolidated balance
sheet and forecasted consolidated statements of income and cash flows of Company
and its Subsidiaries for such Fiscal Year, together with an explanation of the
assumptions on which such forecasts are based, (b) forecasted consolidated
statements of income and cash flows of Company and its Subsidiaries for each
Fiscal Quarter of such Fiscal Year, together with an explanation of the
assumptions on which such forecasts are based, and (c) such other financial
information as Administrative Agent may reasonably request;

(xiii) Insurance: as soon as practicable after any material change in insurance
coverage maintained by Company and its Subsidiaries notice thereof to
Administrative Agent specifying the changes and reasons therefor;

(xiv) Governing Body: with reasonable promptness, written notice of any change
in the Governing Body of Company;

(xv) New Subsidiaries: promptly, and in any event within 30 days after any
Person becoming a Subsidiary of Company, a written notice setting forth with
respect to such Person (a) the date on which such Person became a Subsidiary of
Company and (b) all of the data required to be set forth in Schedule 5.1 annexed
hereto with respect to all Subsidiaries of Company; and

(xvi) Other Information: with reasonable promptness, such other information and
data with respect to Company or any of its Subsidiaries as from time to time may
be reasonably requested by any Lender.

Financial statements and other documents required to be delivered pursuant
to this subsection 6.1 (to the extent any such financial statements or other
documents are included in reports or other materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which
(1) Company posts such financial statements or other documents, or provides a
link thereto, on Company’s website on the Internet or (2) such financial
statements or other documents are posted on Company’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that (x) Company shall deliver paper

 

77



--------------------------------------------------------------------------------

EXECUTION VERSION

 

copies of such financial statements and other documents to Administrative Agent
or any Lender that requests Company to deliver such paper copies until a written
request to cease delivering paper copies is given by Administrative Agent or
such Lender, as the case may be, and (y) Company shall notify Administrative
Agent of the posting of any such financial statements and other documents and
provide to Administrative Agent electronic versions thereof.

 

  6.2 Existence, etc.

Except as permitted under subsection 7.7, Company will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect its
existence in the jurisdiction of organization specified on Schedule 5.1 and all
rights and franchises material to its business; provided, however that neither
Company nor any of its Subsidiaries shall be required to preserve any such right
or franchise if the Governing Body of Company or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of Company or such Subsidiary, as the case may be, and that the loss
thereof is not disadvantageous in any material respect to Company, such
Subsidiary or Lenders.

 

  6.3 Payment of Taxes and Claims; Tax

A. Company will, and will cause each of its Subsidiaries to, pay all taxes,
assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided that no such tax, assessment, charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor and (ii) in the case of a tax, assessment, charge
or claim which has or may become a Lien against any of the Collateral, such
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such charge or claim.

B. Company will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Company or any of its Subsidiaries).

 

  6.4 Maintenance of Properties; Insurance; Application of Net Insurance/
Condemnation Proceeds

A. Maintenance of Properties. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Company and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

B. Insurance. Company will maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to

 

78



--------------------------------------------------------------------------------

EXECUTION VERSION

 

liabilities, losses or damage in respect of the assets, properties and
businesses of Company and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for corporations similarly
situated in the industry. Each such policy of insurance shall name
Administrative Agent for the benefit of Lenders as an additional insured
thereunder as its interests may appear. In connection with the renewal of each
such policy of insurance, Company promptly shall deliver to Administrative Agent
a certificate from Company’s insurance broker or other evidence satisfactory to
Administrative Agent that Administrative Agent on behalf of Lenders has been
named as additional insured.

C. Application of Net Insurance/Condemnation Proceeds.

(i) Business Interruption Insurance. Upon receipt by Company or any of its
Subsidiaries of any business interruption insurance proceeds constituting Net
Insurance/Condemnation Proceeds, (a) so long as no Event of Default or Potential
Event of Default shall have occurred and be continuing, Company or such
Subsidiary may retain and apply such Net Insurance/Condemnation Proceeds for
working capital purposes, and (b) if an Event of Default or Potential Event of
Default shall have occurred and be continuing, Company shall apply an amount
equal to such Net Insurance/Condemnation Proceeds to prepay the Loans (but
without any reduction in the Revolving Loan Commitment Amount) as provided in
subsections 2.4A and 2.4C.

(ii) Net Insurance/Condemnation Proceeds. Upon receipt by Company or any of its
Subsidiaries of any amount in excess of $10,000,000 in the aggregate of Net
Insurance/Condemnation Proceeds other than from business interruption insurance
(such excess amount being referred to herein as “Excess Net
Insurance/Condemnation Proceeds”), Company shall apply an amount equal to such
Excess Net Insurance/Condemnation Proceeds to prepay the Loans (and/or the
Revolving Loan Commitment Amount shall be reduced) as provided in subsection
2.4A; provided that so long as no Event of Default or Potential Event of Default
shall have occurred and be continuing, Company may, or may cause one or more of
its Subsidiaries to, promptly and diligently apply such Excess Net
Insurance/Condemnation Proceeds to pay or reimburse or establish reserves for
the costs of repairing, restoring or replacing the assets in respect of which
such Excess Net Insurance/Condemnation Proceeds were received or acquiring or
repairing other fixed or capital assets useful and necessary in its business, to
the extent not so applied, to prepay the Loans (and/or the Revolving Loan
Commitments shall be reduced) as provided in subsection 2.4A; provided, however,
if (a) Company, within 180 days of receipt of such Excess Net
Insurance/Condemnation Proceeds, has not used all or any portion of such Excess
Net Insurance/Condemnation Proceeds as provided above and has not delivered to
Administrative Agent evidence reasonably satisfactory to Administrative Agent
that Company has entered into one or more binding contractual commitments to so
use such Excess Net Insurance/Condemnation Proceeds, (b) Company, within 360
days after the date of receipt of such Excess Net Insurance/Condemnation
Proceeds, has not used all or any portion of such Excess Net
Insurance/Condemnation Proceeds or (c) an Event of Default or Potential Event of

 

79



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Default shall have occurred and be continuing, Company shall apply an amount
equal to such Excess Net Insurance/Condemnation Proceeds to prepay the Loans
(and/or the Revolving Loan Commitments shall be reduced) as provided in
subsection 2.4A.

 

  6.5 Inspection Rights; Lender Meeting

A. Inspection Rights. Company shall, and shall cause each of its Subsidiaries
to, permit any authorized representatives designated by Administrative Agent
(which representative may be accompanied by any authorized representative
designated by any Lender) to visit and inspect any of the properties of Company
or of any of its Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants (provided that Company may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested or at any time or from time to time following the occurrence and
during the continuation of an Event of Default.

B. Lender Meeting. Company will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held at Company’s principal offices (or at
such other location as may be agreed to by Company and Administrative Agent) at
such time as may be agreed to by Company and Administrative Agent.

 

  6.6 Compliance with Laws, etc.

Company shall comply, and shall cause each of its Subsidiaries and all other
Persons on or occupying any Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Government Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.

 

  6.7 Environmental Matters

A. Environmental Disclosure. Company will deliver to Administrative Agent and
Lenders:

(i) Notice of Certain Releases, Remedial Actions, Etc. Promptly upon, and in any
event no later than five Business Days after, the occurrence thereof, written
notice describing in reasonable detail (a) any Release required to be reported
to any Government Authority under any applicable Environmental Laws that could
reasonably be expected to result in a Material Adverse Effect, (b) any remedial
action taken by Company or any other Person in response to (1) any Hazardous
Materials Activities the existence of which could reasonably be expected to
result in one or more Environmental Claims that could reasonably be expected to
result in a Material Adverse Effect or (2) any Environmental Claims that could
reasonably be expected to result in a Material Adverse Effect, and (c) Company’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that could reasonably be expected to cause such
Facility or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws.

 

80



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(ii) Written Communications Regarding Environmental Claims, Releases, Etc. As
soon as practicable following the sending or receipt thereof by Company or any
of its Subsidiaries, a copy of any and all written communications with respect
to (a) any Environmental Claims that could reasonably be expected to result in a
Material Adverse Effect and (b) any request for information from any Government
Authority that suggests such Government Authority is investigating whether
Company or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity that could reasonably be expected to result in a
Material Adverse Effect.

(iii) Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail any proposed acquisition of
stock, assets, or property by Company or any of its Subsidiaries that could
reasonably be expected to (1) expose Company or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to result in a
Material Adverse Effect or (2) affect the ability of Company or any of its
Subsidiaries to maintain in full force and effect all Governmental
Authorizations required under any Environmental Laws for their respective
operations.

B. Company’s Actions Regarding Hazardous Materials Activities, Environmental
Claims and Violations of Environmental Laws.

(i) Remedial Actions Relating to Hazardous Materials Activities. Company shall,
in compliance with all applicable Environmental Laws, promptly undertake, and
shall cause each of its Subsidiaries promptly to undertake, any and all
investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions necessary to remove, remediate, clean up
or abate any Hazardous Materials Activity on, under or about any Facility that
is in violation of any Environmental Laws or that presents a reasonable risk of
giving rise to an Environmental Claim.

(ii) Actions with Respect to Environmental Claims and Violations of
Environmental Laws. Company shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all actions necessary to (a) cure any
violation of applicable Environmental Laws by Company or its Subsidiaries and
(b) make an appropriate response to any Environmental Claim against Company or
any of its Subsidiaries.

 

  6.8 Execution of Subsidiary Guaranty and Collateral Documents After the
Restatement Date

A. Execution of Subsidiary Guaranty and Collateral Documents. In the event that
any Person becomes a Subsidiary of Company after the Restatement Date, Company
will promptly notify Administrative Agent of that fact and cause such Subsidiary
to execute and deliver to Administrative Agent a counterpart of the Subsidiary
Guaranty and Pledge Agreement and to take all such further actions and execute
all such further documents and instruments

 

81



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(including actions, documents and instruments comparable to those described in
subsection 4.1I) as may be necessary or, in the opinion of Administrative Agent,
reasonably desirable to create in favor of Administrative Agent, for the benefit
of Lenders, a valid and perfected First Priority Lien on all of the Capital
Stock of the Subsidiaries of such Subsidiary. In addition, Company shall, or
shall cause the Subsidiary that owns the Capital Stock of such Person to,
execute and deliver to Administrative Agent a counterpart or supplement to the
Pledge Agreement, as appropriate, and to deliver to Administrative Agent all
certificates representing such Capital Stock of such Person (accompanied by
irrevocable undated stock powers, duly endorsed in blank).

B. Foreign Subsidiaries. Notwithstanding the provisions of subsection 6.8A,
(i) no Foreign Subsidiary shall be required to execute and deliver the
Subsidiary Guaranty or the Pledge Agreement, and (ii) no Capital Stock of a
Foreign Subsidiary shall be required to be pledged pursuant to the provisions of
the Pledge Agreement, in each case to the extent material adverse Tax
consequences to Company could reasonably be expected to result therefrom, it
being understood and agreed that a pledge by Company or a Subsidiary Guarantor
of 66% of the Capital Stock of a Foreign Subsidiary will not cause material
adverse Tax consequences to Company.

C. Subsidiary Organizational Documents, Legal Opinions, Etc. Company shall
deliver to Administrative Agent, together with such Loan Documents,
(i) certified copies of such Subsidiary’s Organizational Documents, together
with, if such Subsidiary is a Domestic Subsidiary, a good standing certificate
from the Secretary of State of the jurisdiction of its organization and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of such jurisdiction, each to be dated a recent date prior to
their delivery to Administrative Agent, (ii) a certificate executed by the
secretary or similar officer of such Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Subsidiary approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Subsidiary executing such Loan
Documents, and (iii) to the extent requested by Administrative Agent, a
favorable opinion of counsel to such Subsidiary, in form and substance
satisfactory to Administrative Agent and its counsel, as to (a) the due
organization and good standing of such Subsidiary, (b) the due authorization,
execution and delivery by such Subsidiary of such Loan Documents, (c) the
enforceability of such Loan Documents against such Subsidiary and (d) such other
matters (including matters relating to the creation and perfection of Liens in
any Collateral pursuant to such Loan Documents) as Administrative Agent may
reasonably request, all of the foregoing to be satisfactory in form and
substance to Administrative Agent and its counsel.

Section 7. COMPANY’S NEGATIVE COVENANTS

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, Company shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 7.

 

82



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  7.1 Indebtedness

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

(i) Company may become and remain liable with respect to the Obligations;

(ii) Company and its Subsidiaries may become and remain liable with respect to
Contingent Obligations permitted by subsection 7.4 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;

(iii) Company and its Subsidiaries may become and remain liable with respect to
Indebtedness in respect of Capital Leases in an aggregate amount, together with
the aggregate principal amount of any Indebtedness outstanding pursuant to
subsection 7.1(vi), not to exceed $5,000,000 at any one time;

(iv) Company may become and remain liable with respect to Indebtedness to any
wholly-owned Domestic Subsidiary, and any wholly-owned Domestic Subsidiary may
become and remain liable with respect to Indebtedness to Company or any Domestic
Subsidiary; provided that (a) a security interest in all such intercompany
Indebtedness shall have been granted to Administrative Agent for the benefit of
Lenders and (b) if such intercompany Indebtedness is evidenced by a promissory
note or other instrument, such promissory note or instrument shall have been
pledged to Administrative Agent pursuant to the Security Agreement;

(v) Company and its Subsidiaries, as applicable, may remain liable with respect
to Indebtedness described in Schedule 7.1 annexed hereto and any extensions,
renewals and refinancings of such Indebtedness; provided that the principal
amount of such Indebtedness (including guaranteed Indebtedness) being extended,
renewed or refinanced is not increased; and

(vi) Company and its Subsidiaries may become and remain liable with respect to
other Indebtedness, including Indebtedness secured by Liens permitted by
subsection 7.2A(ii), in an aggregate principal amount, together with the
aggregate amount of any Indebtedness outstanding pursuant to subsection
7.1(iii), not to exceed $5,000,000 at any time outstanding.

 

  7.2 Liens and Related Matters

A. Prohibition on Liens. Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:

(i) Permitted Encumbrances;

 

83



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(ii) Liens to secure the payment of all or any part of the purchase price of an
asset upon the acquisition of such asset by Company or a Subsidiary or to secure
any Indebtedness permitted by subsection 7.1(vi) incurred by Company or a
Subsidiary at the time of or within ninety days after the acquisition of such
asset, which Indebtedness is incurred for the purpose of financing all or any
part of the purchase price thereof; provided, however, that the Lien shall apply
only to the asset so acquired and proceeds thereof;

(iii) Liens described in Schedule 7.2 annexed hereto or incurred in connection
with the extension, renewal or refinancing of the Indebtedness secured by such
Liens; provided that any extension, renewal or replacement Lien shall be limited
to the property encumbered by such Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced is not increased; and

(iv) other Liens on equipment, Cash or Cash Equivalents with an aggregate fair
market value, when combined with the aggregate fair market value of assets
subject to Liens permitted by subsections 7.2A(ii) and 7.2A(iii) and clause
(viii) of the definition of “Permitted Encumbrances”, not to exceed $5,000,000
at any time outstanding.

B. No Further Negative Pledges. Neither Company nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, other than (i) this Agreement and the other Loan Documents, (ii) an
agreement prohibiting only the creation of Liens securing Subordinated
Indebtedness, (iii) any agreement evidencing Indebtedness secured by Liens
permitted by subsections 7.2A(ii), 7.2A(iii) and 7.2A(iv), as to the assets
securing such Indebtedness, and (iv) any agreement evidencing an asset sale, as
to the assets being sold.

C. No Restrictions on Subsidiary Distributions to Company or Other Subsidiaries.
Company will not, and will not permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by Company or any other Subsidiary of Company, (ii) repay or
prepay any Indebtedness owed by such Subsidiary to Company or any other
Subsidiary of Company, (iii) make loans or advances to Company or any other
Subsidiary of Company, or (iv) transfer any of its property or assets to Company
or any other Subsidiary of Company, except (a) as provided in this Agreement and
(b), as to transfers of assets, as may be provided in an agreement with respect
to a sale of such assets.

 

  7.3 Investments; Acquisitions

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock of any Person, or any
division or line of business of any Person except:

(i) Company and its Subsidiaries may make and own Investments in Cash and Cash
Equivalents;

 

84



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(ii) Company and its wholly-owned Domestic Subsidiaries may make and own
additional equity Investments in their respective wholly-owned Domestic
Subsidiaries;

(iii) Company and its Domestic Subsidiaries may make intercompany loans to the
extent permitted under subsection 7.1(iv);

(iv) Company and its Subsidiaries may make Consolidated Capital Expenditures
(including acquisitions of Ruth’s Chris restaurants from Ruth’s Chris
franchisees) if no Default or Potential Event of Default exists at the time of
or would result after giving effect to any such Consolidated Capital
Expenditure; provided that in the case of any acquisition of a Ruth’s Chris
restaurant (a) such restaurant is wholly-owned by Company or a Subsidiary of
Company upon consummation of such acquisition and (b) after giving effect to any
such acquisition and the related adjustments (on a reasonable and prudent pro
forma basis in accordance with the standards set forth under Article 11 of
Regulation S-X under the Securities Act) as determined in writing by the chief
executive officer or chief financial officer of Company, as if such acquisition
had occurred on the first day of the most recent twelve-month period for which
Company’s results of operations are available, Company would be in compliance
with the covenant set forth in subsection 7.6A and the Consolidated Leverage
Ratio would be at least 0.25 below the Consolidated Leverage Ratio required as
of such date pursuant to subsection 7.6B, and Company has delivered to
Administrative Agent an Officer’s Certificate so stating and attaching financial
information and calculations in form and substance reasonably satisfactory to
Administrative Agent required to confirm such statement;

(v) Company and its Subsidiaries may continue to own the Investments owned by
them and described in Schedule 7.3 annexed hereto; and

(vi) Company and its Subsidiaries may make acquisitions of all the Capital Stock
of a Person or substantially all of the assets of a Person provided that
(a) such Person is in the same or similar line of business as Company and its
Subsidiaries, (b) no Default or Potential Event of Default exists at the time of
or would result after giving effect to such acquisition, (c) the sole
consideration for such acquisition consists of common stock of Company, (d) the
prior effective written consent to or approval of such acquisition from the
board of directors or equivalent governing body of such Person is obtained and
(e) after giving effect to any such acquisition and the related adjustments (on
a reasonable and prudent pro forma basis in accordance with the standards set
forth under Article 11 of Regulation S-X under the Securities Act) as determined
in writing by the chief executive officer or chief financial officer of Company,
as if such acquisition had occurred on the first day of the most recent
twelve-month period for which

 

85



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Company’s results of operations are available, Company would be in compliance
with the covenant set forth in subsection 7.6A and the Consolidated Leverage
Ratio would be at least 0.25 below the Consolidated Leverage Ratio required as
of such date pursuant to subsection 7.6B, and Company has delivered to
Administrative Agent an Officer’s Certificate so stating and attaching financial
information and calculations in form and substance reasonably satisfactory to
Administrative Agent required to confirm such statement.

 

  7.4 Contingent Obligations

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:

(i) Company may become and remain liable with respect to Contingent Obligations
in respect of Letters of Credit;

(ii) Company may become and remain liable with respect to Contingent Obligations
under Hedge Agreements; provided that such Hedge Agreements are not entered into
for speculative purposes and are treated as Hedge Agreements under GAAP;

(iii) Company and its Subsidiaries, as applicable, may remain liable with
respect to Contingent Obligations described in Schedule 7.4 annexed hereto;

(iv) Company and its Subsidiaries may become and remain liable in respect of
Contingent Obligations with respect to which the primary obligor is a Subsidiary
Guarantor or Company and the primary obligation is permitted by this Agreement;
and

(v) Company and its Subsidiaries may become and remain liable in respect of
Contingent Obligations arising in connection with any settlement entered into
with the landlord under the lease of the Manhattan UN Facility in an aggregate
amount not to exceed $4,000,000, provided that not more than $2,000,000 of such
Contingent Obligations could become payable on or prior to the Revolving Loan
Commitment Termination Date.

 

  7.5 Restricted Junior Payments

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment; provided that (i) Company may make Restricted Junior Payments so
long as no Event of Default shall have occurred and be continuing or shall be
caused thereby in an aggregate amount not to exceed $3,000,000 in any Fiscal
Year (a) for purposes of paying dividends on Company’s common stock or (b) to
the extent necessary to permit Company to repurchase shares of Capital Stock of
Company (or options or warrants to acquire Capital Stock of Company) from former
officers, directors or employees of Company or any of its Subsidiaries following
the death, disability or termination of employment of such officers, directors
or employees, and (ii) Company may repurchase shares of its common stock in an
aggregate amount not to exceed $50,000,000 so long as, after giving effect to
any such repurchase, (a) the Consolidated Leverage Ratio, calculated on a pro
forma basis, does not exceed 3.00 to 1.00, and (b) the Revolving Loan Commitment
Amount exceeds the Total Utilization of Revolving Loan Commitments by at least
$15,000,000.

 

86



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  7.6 Financial Covenants

A. Minimum Adjusted Fixed Charge Coverage Ratio. Company shall not permit the
ratio of (i) Consolidated EBITDAR minus (a) taxes based on income of Company and
its Subsidiaries on a consolidated basis paid in Cash and (b) Consolidated
Maintenance Capital Expenditures to (ii) Consolidated Fixed Charges, in each
case, for any four consecutive Fiscal Quarter period to be less than 1.50:1.00.

B. Maximum Consolidated Leverage Ratio. Company shall not permit the
Consolidated Leverage Ratio as at any date to exceed 3.50:1.00.

 

  7.7 Restriction on Fundamental Changes; Asset Sales

Company shall not, and shall not permit any of its Subsidiaries to, alter the
corporate, capital or legal structure of Company or any of its Subsidiaries, or
enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of a
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, except:

(i) any Subsidiary of Company may be merged with or into Company or any
wholly-owned Subsidiary Guarantor, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any wholly-owned Subsidiary Guarantor; provided
that, in the case of such a merger, Company or such wholly-owned Subsidiary
Guarantor shall be the continuing or surviving Person;

(ii) Company and its Subsidiaries may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales; provided that the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof;

(iii) Company and its Subsidiaries may dispose of obsolete, worn out or surplus
property in the ordinary course of business;

(iv) in order to resolve disputes that occur in the ordinary course of business,
Company and its Subsidiaries may discount or otherwise compromise for less than
the face value thereof, notes or accounts receivable;

(v) Company and its Subsidiaries may sell or dispose of shares of Capital Stock
of any of its Subsidiaries in order to qualify members of the Governing Body of
the Subsidiary if required by applicable law;

 

87



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(vi) Company and its Subsidiaries may (a) make dispositions permitted pursuant
to subsection 7.9, (b) sell or otherwise transfer the Metarie Offices and
(c) make other Asset Sales of assets having a fair market value not to exceed
$15,000,000 in the aggregate, in each case provided that (1) the consideration
received for such assets shall be in the form of Cash or Cash Equivalents in an
amount at least equal to the fair market value thereof, (2) the proceeds of such
dispositions or other Asset Sales shall be applied as required by subsection
2.4A(iii)(a), and (3) after giving effect to each such Asset Sale, on a
reasonable and prudent pro forma basis (in accordance with the standards set
forth in Article 11 of Regulation S-X under the Securities Act) as determined by
the chief executive officer or chief financial officer of Company, as if such
Asset Sale had occurred on the first day of the most recent twelve-month period
for which Company’s results of operations are available, Company would be in
compliance with the covenants set forth in subsection 7.6, and Company has
delivered to Administrative Agent an Officer’s Certificate so stating and
attaching financial information and calculations in form and substance
satisfactory to Administrative Agent required to confirm such statement,
provided that no such Officer’s Certificate or related information and
calculations shall be required to be delivered to Administrative Agent in the
case of any Asset Sale of a restaurant made in connection with a relocation of
such restaurant within the same metropolitan area if the new relocated
restaurant is open at the time of such Asset Sale; and

(vii) any Person may be merged with or into any Subsidiary if the acquisition of
the Capital Stock of such Person by such Subsidiary would have been permitted
pursuant to subsection 7.3; provided that if a Subsidiary is not the surviving
or continuing Person, the surviving Person becomes a Subsidiary and complies
with the provisions of subsection 6.8 and (b) no Potential Event of Default or
Event of Default shall have occurred or be continuing after giving effect
thereto.

 

  7.8 Transactions with Shareholders and Affiliates

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of equity Securities of
Company or with any Affiliate of Company or of any such holder, on terms that
are less favorable to Company or that Subsidiary, as the case may be, than those
that might be obtained at the time from Persons who are not such a holder or
Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Company and any of its wholly-owned Subsidiaries or between
any of its wholly-owned Subsidiaries or (ii) reasonable and customary fees paid
to members of the Governing Bodies of Company and its Subsidiaries.

 

  7.9 Sales and Lease-Backs

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) that Company or any of its Subsidiaries has sold or transferred or
is to sell or transfer to any other Person (other than Company or any of

 

88



--------------------------------------------------------------------------------

EXECUTION VERSION

 

its Subsidiaries) or (ii) that Company or any of its Subsidiaries intends to use
for substantially the same purpose as any other property that has been or is to
be sold or transferred by Company or any of its Subsidiaries to any Person
(other than Company or any of its Subsidiaries) in connection with such lease;
provided, however, that Company and its Subsidiaries may engage in such sale and
lease-back transactions if all of the following conditions are satisfied:
(a) any asset sold or otherwise transferred and leased back in such transaction
by Company and its Subsidiaries was acquired in connection with the development
of a Ruth’s Chris restaurant, (b) such sale and lease-back transaction is
consummated no later than one year after the opening of such Ruth’s Chris
restaurant, (c) in the case of such transactions involving the sale or other
transfer of assets owned by Company or any of its Subsidiaries on or prior to
the Restatement Date, the proceeds of such sale or transfer are promptly applied
as required by subsection 2.4A(iii)(a), and (d) in the case of such transactions
involving the sale or other transfer of assets not owned by Company or any of
its Subsidiaries on or prior to the Restatement Date, the proceeds of such sale
or transfer are promptly applied by Company to prepay outstanding Revolving
Loans (without a reduction in the Revolving Loan Commitment Amount) to the full
extent thereof in accordance with subsection 2.4A(i).

 

  7.10 Conduct of Business

From and after the Restatement Date, Company shall not, and shall not permit any
of its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Company and its Subsidiaries on the Restatement Date and similar
or related businesses and (ii) such other lines of business as may be consented
to by Requisite Lenders.

 

  7.11 Amendments of Organizational Documents

Neither Company nor any of its Subsidiaries will amend any Organizational
Document after the Restatement Date in a manner that is adverse to the rights of
Lenders under the Loan Documents without in each case obtaining the prior
written consent of Requisite Lenders to such amendment.

 

  7.12 Fiscal Year

Company shall not change its Fiscal Year-end from the last Sunday in December of
each calendar year.

 

  7.13 UFOC

Company shall not fail to maintain the UFOC in compliance with the
representation and warranty contained subsection 5.17.

Section 8. EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

 

89



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  8.1 Failure to Make Payments When Due

Failure by Company to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Company to pay when due any
amount payable to Issuing Lender in reimbursement of any drawing under a Letter
of Credit; or failure by Company to pay any interest on any Loan or any fee or
any other amount due under this Agreement within five Business Days after the
date due; or

 

  8.2 Default in Other Agreements

(i) Failure of Company or any of its Subsidiaries to pay when due any principal
of or interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in subsection 8.1) or
Contingent Obligations in an individual principal amount of $2,500,000 or more
or with an aggregate principal amount of $2,500,000 or more, in each case beyond
the end of any grace period provided therefor; or

(ii) breach or default by Company or any of its Subsidiaries with respect to any
other material term of (a) one or more items of Indebtedness or Contingent
Obligations in the individual or aggregate principal amounts referred to in
clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise); or

 

  8.3 Breach of Certain Covenants

Failure of Company to perform or comply with any term or condition contained in
subsection 2.5, 6.1(i) or 6.2 or Section 7 of this Agreement; or

 

  8.4 Breach of Warranty

Any representation, warranty, certification or other statement made by Company
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or

 

  8.5 Other Defaults Under Loan Documents

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within thirty days after the
earlier of (i) an Officer of Company or such Loan Party becoming aware of such
default or (ii) receipt by Company and such Loan Party of notice from
Administrative Agent or any Lender of such default; or

 

90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Company or any of its Subsidiaries in an involuntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal or state law; or

(ii) an involuntary case shall be commenced against Company or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or

 

  8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

(i) Company or any of its Subsidiaries shall have an order for relief entered
with respect to it or commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Company or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or

(ii) Company or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Governing Body of Company or any of its Subsidiaries
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in clause (i) above or this
clause (ii); or

 

  8.8 Judgments and Attachments

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $2,500,000 or (ii) in the
aggregate at any time an amount in excess of $2,500,000, in either case to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage, shall be entered or
filed against Company or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of 60 days (or in any event later than five days prior to the date of any
proposed sale thereunder); or

 

91



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  8.9 Nonmonetary Judgments

Any nonmonetary judgment, writ or warrant of attachment or similar process that
could reasonably be expected to result in a Material Adverse Effect shall be
entered or filed against Company or any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 days (or in any event later than five days prior to the date
of any proposed sale thereunder); or

 

  8.10 Dissolution

Any order, judgment or decree shall be entered against Company or any of its
Subsidiaries decreeing the dissolution or split up of Company or that Subsidiary
and such order shall remain undischarged or unstayed for a period in excess of
30 days; or

 

  8.11 Employee Benefit Plans

There shall occur one or more ERISA Events that individually or in the aggregate
result in or might reasonably be expected to result in liability of Company, any
of its Subsidiaries or any of their respective ERISA Affiliates in excess of
$2,500,000 during the term of this Agreement; or Company, any of its
Subsidiaries or any of their respective Affiliates shall adopt or become
obligated to contribute to any Pension Plan or Multiemployer Plan; or

 

  8.12 Change in Control

A Change in Control shall have occurred; or

 

  8.13 Invalidity of Loan Documents; Failure of Security; Repudiation of
Obligations

At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void,
(ii) Administrative Agent shall not have or shall cease to have a valid and
perfected First Priority Lien in any Collateral purported to be covered by the
Collateral Documents, in each case for any reason other than the failure of
Administrative Agent or any Lender to take any action within its control, or
(iii) any Loan Party shall contest the validity or enforceability of any Loan
Document or any provision thereof in writing or deny in writing that it has any
further liability, including with respect to future advances by Lenders, under
any Loan Document or any provision thereof to which it is a party; or

 

  8.14 Failure to Consummate Acquisition

The Acquisition shall not be consummated in accordance with this Agreement and
the Acquisition Agreement concurrently with the making of the Loans on the
Restatement Date, or the Acquisition shall be unwound, reversed or otherwise
rescinded in whole or in substantial part for any reason:

 

92



--------------------------------------------------------------------------------

EXECUTION VERSION

 

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Company, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of Issuing Lender to issue any Letter of Credit hereunder shall thereupon
terminate, and (ii) upon the occurrence and during the continuation of any other
Event of Default, Administrative Agent shall, upon the written request or with
the written consent of Requisite Lenders, by written notice to Company, declare
all or any portion of the amounts described in clauses (a) through (c) above to
be, and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Issuing Lender to
issue any Letter of Credit hereunder shall thereupon terminate; provided that
the foregoing shall not affect in any way the obligations of Revolving Lenders
under subsection 3.3C(i) or the obligations of Revolving Lenders to purchase
assignments of any unpaid Swing Line Loans as provided in subsection 2.1A(ii).

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the Pledge
Agreement and shall be applied as therein provided.

Section 9. ADMINISTRATIVE AGENT

 

  9.1 Appointment

A. Appointment of Administrative Agent. Wells Fargo is hereby appointed
Administrative Agent hereunder and under the other Loan Documents. Each Lender
hereby authorizes Administrative Agent to act as its agent in accordance with
the terms of this Agreement and the other Loan Documents. Wells Fargo agrees to
act upon the express conditions contained in this Agreement and the other Loan
Documents, as applicable. The provisions of this Section 9 are solely for the
benefit of Agents and Lenders and no Loan Party shall have rights as a third
party beneficiary of any of the provisions thereof. In performing its functions
and duties under this Agreement, Administrative Agent (other than as provided in
subsection 2.1D) shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Company or any other Loan Party.

Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact
appointed by Administrative Agent in its sole discretion. Administrative Agent
and any such sub-agent may perform any and all of the duties of Administrative
Agent and exercise the rights and powers of

 

93



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Administrative Agent by or through their respective Affiliates and the partners,
directors, officers, employees, agents and advisors of such Person and of such
Person’s Affiliates (“Related Parties”). The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent.

B. Appointment of Supplemental Collateral Agents. It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Collateral Agent” and collectively as
“Supplemental Collateral Agents”).

In the event that Administrative Agent appoints a Supplemental Collateral Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to Administrative Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental
Collateral Agent to the extent, and only to the extent, necessary to enable such
Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either Administrative Agent
or such Supplemental Collateral Agent, and (ii) the provisions of this Section 9
and of subsections 10.2 and 10.3 that refer to Administrative Agent shall inure
to the benefit of such Supplemental Collateral Agent and all references therein
to Administrative Agent shall be deemed to be references to Administrative Agent
and/or such Supplemental Collateral Agent, as the context may require.

Should any instrument in writing from Company or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Company shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent. In case any Supplemental Collateral Agent,
or a successor thereto, shall die, become incapable of acting, resign or be
removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.

C. Control. Each Lender and Administrative Agent hereby appoint each other
Lender as agent for the purpose of perfecting Administrative Agent’s security
interest in assets that, in accordance with the UCC, can be perfected by
possession or control.

 

94



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  9.2 Powers and Duties; General Immunity

A. Powers; Duties Specified. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender or
Company; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

B. No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by such Agent to Lenders or by or on behalf of Company to such
Agent or any Lender in connection with the Loan Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Company or any other Person liable for the payment of any Obligations, nor shall
such Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Loan Documents or as to the use of the proceeds of the
Loans or the use of the Letters of Credit or as to the existence or possible
existence of any Event of Default or Potential Event of Default. Anything
contained in this Agreement to the contrary notwithstanding, Administrative
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.

C. Exculpatory Provisions. No Agent or any of its officers, directors, employees
or agents shall be liable to Lenders for any action taken or omitted by such
Agent under or in connection with any of the Loan Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct. An Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under subsection 10.6) and, upon
receipt of such instructions from Requisite Lenders (or such other Lenders, as
the case may be), such Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions; provided that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law. Without prejudice to the generality of the

 

95



--------------------------------------------------------------------------------

EXECUTION VERSION

 

foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication (including any electronic message,
Internet or intranet website posting or other distribution), instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Company and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against an Agent as a result of such Agent acting or (where so
instructed) refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6).

D. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, an
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity. An Agent and its Affiliates may accept deposits
from, lend money to, acquire equity interests in and generally engage in any
kind of commercial banking, investment banking, trust, financial advisory or
other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.

 

  9.3 Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries. No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

 

  9.4 Right to Indemnity

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements and fees and disbursements of
any financial advisor engaged by Agents) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against an Agent or
such other Person in exercising

 

96



--------------------------------------------------------------------------------

EXECUTION VERSION

 

the powers, rights and remedies of an Agent or performing duties of an Agent
hereunder or under the other Loan Documents or otherwise in its capacity as
Agent in any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of an Agent resulting solely from such Agent’s
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction. If any indemnity furnished to an Agent or any
other such Person for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.

 

  9.5 Resignation of Agents; Successor Administrative Agent and Swing Line
Lender

A. Resignation; Successor Administrative Agent. Any Agent may resign at any time
by giving 30 days’ prior written notice thereof to Lenders and Company. Upon any
such notice of resignation by Administrative Agent, Requisite Lenders shall have
the right, upon five Business Days’ notice to Company, to appoint a successor
Administrative Agent. If no such successor shall have been so appointed by
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, the retiring
Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent. If Administrative Agent shall notify Lenders and Company
that no Person has accepted such appointment as successor Administrative Agent,
such resignation shall nonetheless become effective in accordance with
Administrative Agent’s notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents, except that
any Collateral held by Administrative Agent will continue to be held by it until
a Person shall have accepted the appointment of successor Administrative Agent,
and (ii) all payments, communications and determinations provided to be made by,
to or through Administrative Agent shall instead be made by, to or through each
Lender directly, until such time as Requisite Lenders appoint a successor
Administrative Agent in accordance with this subsection 9.5A. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
be discharged from its duties and obligations under this Agreement (if not
already discharged as set forth above). After any retiring Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Agent under this
Agreement.

B. Successor Swing Line Lender. Any resignation of Administrative Agent pursuant
to subsection 9.5A shall also constitute the resignation of Wells Fargo or its
successor as Swing Line Lender, and any successor Administrative Agent appointed
pursuant to subsection 9.5A shall, upon its acceptance of such appointment,
become the successor Swing Line Lender for all purposes hereunder. In such event
(i) Company shall prepay any outstanding Swing Line Loans made by the retiring
Administrative Agent in its capacity as Swing Line Lender, (ii) upon such
prepayment, the retiring Administrative Agent and Swing Line Lender shall
surrender any Swing Line Note held by it to Company for cancellation, and
(iii) if so requested by the successor Administrative Agent and Swing Line
Lender in accordance with subsection 2.1E,

 

97



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Company shall issue a Swing Line Note to the successor Administrative Agent and
Swing Line Lender substantially in the form of Exhibit VI annexed hereto, in the
amount of the Swing Line Loan Commitment then in effect and with other
appropriate insertions.

 

  9.6 Collateral Documents and Subsidiary Guaranty

Each Lender (which term shall include, for purposes of this subsection 9.6, any
Swap Counterparty) hereby further authorizes (and, with respect to actions taken
prior to the Restatement Date, ratifies the actions taken by) Administrative
Agent, on behalf of and for the benefit of Lenders, to enter into each
Collateral Document as secured party and to be the agent for and representative
of Lenders under the Subsidiary Guaranty, and each Lender agrees to be bound by
the terms of each Collateral Document and the Subsidiary Guaranty; provided that
Administrative Agent shall not (i) enter into or consent to any material
amendment, modification, termination or waiver of any provision contained in any
Collateral Document or the Subsidiary Guaranty or (ii) release any Collateral
(except as otherwise expressly permitted or required pursuant to the terms of
this Agreement or the applicable Collateral Document), in each case without the
prior consent of Requisite Lenders (or, if required pursuant to subsection 10.6,
all Lenders); provided further, however, that, without further written consent
or authorization from Lenders, Administrative Agent may execute any documents or
instruments necessary to (a) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by this
Agreement or to which Requisite Lenders have otherwise consented, (b) release
any Subsidiary Guarantor from the Subsidiary Guaranty if all of the Capital
Stock of such Subsidiary Guarantor is sold to any Person (other than an
Affiliate of Company) pursuant to a sale or other disposition permitted
hereunder or to which Requisite Lenders have otherwise consented or
(c) subordinate the Liens of Administrative Agent, on behalf of Lenders, to any
Liens permitted by subsection 7.2A (except for Liens permitted by clause
(iv) thereof); provided that, in the case of a sale of such item of Collateral
or stock referred to in subdivision (a) or (b), the requirements of
subsection 10.14 are satisfied. Anything contained in any of the Loan Documents
to the contrary notwithstanding, Company, Administrative Agent and each Lender
hereby agree that (1) no Lender shall have any right individually to realize
upon any of the Collateral under any Collateral Document or to enforce the
Subsidiary Guaranty, it being understood and agreed that all powers, rights and
remedies under the Collateral Documents and the Subsidiary Guaranty may be
exercised solely by Administrative Agent for the benefit of Lenders in
accordance with the terms of the Collateral Documents and the Subsidiary
Guaranty, and (2) in the event of a foreclosure by Administrative Agent on any
of the Collateral pursuant to a public or private sale, Administrative Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Administrative Agent, as agent for and representative of Lenders (but
not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Administrative Agent at such sale.

Without derogating from any other authority granted to Administrative Agent
herein or in the Collateral Documents or any other document relating thereto,
each Lender hereby specifically (i) authorizes Administrative Agent to enter
into pledge agreements, security

 

98



--------------------------------------------------------------------------------

EXECUTION VERSION

 

agreements or any other agreements or instruments pursuant to this
subsection 9.6 with respect to the Capital Stock of any existing and future
Foreign Subsidiaries, which agreements or instruments may be governed by the
laws of each of the jurisdictions of formation of such Foreign Subsidiaries, as
agent on behalf of each Lender, with the effect that Lenders each become a
secured party thereunder and (ii) appoints Administrative Agent as its
attorney-in-fact granting it the powers to execute each such agreement or
instrument and any registrations of the security interest thereby created, in
each case in its name and on its behalf, with the effect that each Lender
becomes a secured party thereunder. With respect to each such pledge agreement,
Administrative Agent has the power to sub-delegate to third parties its powers
as attorney-in-fact of each Lender.

 

  9.7 Duties of Other Agents

To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.

 

  9.8 Administrative Agent May File Proofs of Claim

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Company or any of the Subsidiaries of Company,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Company) shall be entitled and empowered, by intervention in such proceeding or
otherwise

(i) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders and Agents (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Agents and their agents and counsel and all other amounts due
Lenders and Agents under subsections 2.3 and 10.2) allowed in such judicial
proceeding, and

(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.2.

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization,

 

99



--------------------------------------------------------------------------------

EXECUTION VERSION

 

arrangement, adjustment or composition affecting the Obligations or the rights
of any Lenders or to authorize Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

Section 10. MISCELLANEOUS

 

  10.1 Successors and Assigns; Assignments and Participations in Loans and
Letters of Credit

A. General. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 10.1). Neither Company’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by Company without the prior
written consent of all Lenders (and any attempted assignment or transfer by
Company without such consent shall be null and void). No sale, assignment or
transfer or participation of any Letter of Credit or any participation therein
may be made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Revolving Loan Commitment and the Revolving Loans
of the Revolving Lender effecting such sale, assignment, transfer or
participation. Anything contained herein to the contrary notwithstanding, except
as provided in subsection 2.1A(ii) and subsection 10.5, the Swing Line Loan
Commitment and the Swing Line Loans of Swing Line Lender may not be sold,
assigned or transferred as described below to any Person other than a successor
Administrative Agent and Swing Line Lender to the extent contemplated by
subsection 9.5. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Affiliates of each of Administrative Agent and Lenders
and Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

B. Assignments.

(i) Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Loan Exposure of the assigning Lender and the assignee subject to each
such assignment shall not be less than $5,000,000 (aggregating concurrent
assignments to two or more Affiliated Funds for purposes of determining such
minimum amount), unless each of Administrative Agent and, so long as no
Potential Event of Default or Event of Default has occurred and is continuing,
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed), (b) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, and any
assignment of all or any portion of a Revolving Loan Commitment, Revolving Loan
or Letter of Credit participation shall be made only as an assignment of the
same proportionate part of the

 

100



--------------------------------------------------------------------------------

EXECUTION VERSION

 

assigning Lender’s Revolving Loan Commitment, Revolving Loans and Letter of
Credit participations, (c) the parties to each assignment shall execute and
deliver to Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $3,500 (unless the assignee is an Affiliate or
an Approved Fund of the assignor, in which case no fee shall be required);
provided that only one such fee shall be required in connection with concurrent
assignments to two or more Affiliated Funds, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to Administrative Agent information
reasonably requested by Administrative Agent, including such forms, certificates
or other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to subsection 2.7B(iv) and
(d), except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund of a Lender, Administrative Agent and, if no
Potential Event of Default or Event of Default has occurred and is continuing,
Company, shall have consented thereto (which consent shall not be unreasonably
withheld).

Upon such execution, delivery and consent, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is Issuing Lender such
Lender shall continue to act as Issuing Lender until it resigns or is removed as
provided in Subsection 10.21). The assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its Notes, if any, to Administrative Agent for cancellation, and
thereupon new Notes shall, if so requested by the assignee and/or the assigning
Lender in accordance with subsection 2.1E, be issued to the assignee and/or to
the assigning Lender, substantially in the form of Exhibit V annexed hereto,
with appropriate insertions, to reflect the amounts of the new Commitments
and/or outstanding Revolving Loans of the assignee and/or the assigning Lender.
Other than as provided in subsection 2.1A(ii) and subsection 10.5, any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection 10.1B shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection 10.1C.

(ii) Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may

 

101



--------------------------------------------------------------------------------

EXECUTION VERSION

 

be required to deliver to Administrative Agent pursuant to subsection 2.7B(iv),
Administrative Agent shall, if Administrative Agent and Company have consented
to the assignment evidenced thereby (in each case to the extent such consent is
required pursuant to subsection 10.1B(i)), (a) accept such Assignment Agreement
by executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of Administrative Agent to such assignment),
(b) record the information contained therein in the Register, and (c) give
prompt notice thereof to Company. Administrative Agent shall maintain a copy of
each Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).

(iii) Deemed Consent by Company. If the consent of Company to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
subsection 10.1B(i)), Company shall be deemed to have given its consent five
Business Days after the date notice thereof has been delivered by the assigning
Lender (through Administrative Agent) unless such consent is expressly refused
by Company prior to such fifth Business Day.

C. Participations. Any Lender may, without the consent of, or notice to, Company
or Administrative Agent, sell participations to one or more Persons (other than
a natural Person or Company or any of its Affiliates) in all or a portion of
such Lender’s rights and/or obligations under this Agreement; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) Company, Administrative Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver directly affecting (i) the extension of the
scheduled final maturity date of any Loan allocated to such participation or
(ii) a reduction of the principal amount of or the rate of interest payable on
any Loan allocated to such participation. Subject to the further provisions of
this subsection 10.1C, Company agrees that each Participant shall be entitled to
the benefits of subsections 2.6D and 2.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection 10.1B.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of subsection 10.4 as though it were a Lender, provided such
Participant agrees to be subject to subsection 10.5 as though it were a Lender.
A Participant shall not be entitled to receive any greater payment under
subsections 2.6D and 2.7 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with Company’s prior
written consent. No Participant shall be entitled to the benefits of subsection
2.7 unless Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Company, to comply with subsection
2.7B(iv) as though it were a Lender.

D. Pledges and Assignments. Any Lender may at any time pledge or assign a
security interest in all or any portion of its Loans, and the other Obligations
owed to such

 

102



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Lender, to secure obligations of such Lender, including any pledge or assignment
to secure obligations to any Federal Reserve Bank; provided that (i) no Lender
shall be relieved of any of its obligations hereunder as a result of any such
assignment or pledge and (ii) in no event shall any assignee or pledgee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

E. Information. Each Lender may furnish any information concerning Company and
its Subsidiaries in the possession of that Lender from time to time to assignees
and participants (including prospective assignees and participants), subject to
subsection 10.19.

F. Agreements of Lenders. Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (ii) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
and (iii) that it will make or purchase Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 10.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).

 

  10.2 Expenses

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly (i) all reasonable costs and expenses of
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (ii) all costs and expenses
of furnishing all opinions by counsel for Company (including any opinions
requested by Agents or Lenders as to any legal matters arising hereunder) and of
Company’s performance of and compliance with all agreements and conditions on
its part to be performed or complied with under this Agreement and the other
Loan Documents including with respect to confirming compliance with
environmental, insurance and solvency requirements; (iii) all reasonable fees,
expenses and disbursements of counsel to Administrative Agent (including
allocated costs of internal counsel) in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (iv) all costs and expenses of
creating and perfecting Liens in favor of Administrative Agent on behalf of
Lenders pursuant to any Collateral Document, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, and
reasonable fees, expenses and disbursements of counsel to Administrative Agent
and of counsel providing any opinions that Administrative Agent or Requisite
Lenders may request in respect of the Collateral Documents or the Liens created
pursuant thereto; (v) all costs and expenses incurred by Administrative Agent in
connection with the custody or preservation of any of the Collateral; (vi) all
other reasonable costs and expenses incurred by Administrative Agent in
connection with the syndication of the Commitments; (vii) all costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and fees, costs and expenses of accountants, advisors and
consultants, incurred by Administrative Agent and its counsel relating to
efforts to (a) evaluate or assess any Loan Party, its business or financial
condition and (b) protect, evaluate, assess or dispose of any of the Collateral;
and (viii) all costs and expenses, including reasonable

 

103



--------------------------------------------------------------------------------

EXECUTION VERSION

 

attorneys’ fees (including allocated costs of internal counsel), fees, costs and
expenses of accountants, advisors and consultants and costs of settlement,
incurred by Administrative Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Loan Party hereunder or under the other
Loan Documents (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the Loan
Documents) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings.

 

  10.3 Indemnity

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless Agents and Lenders (including Issuing Lenders), the Affiliates of
Agents and Lenders and their respective officers, directors, trustees,
employees, agents and advisors (collectively called the “Indemnitees”), from and
against any and all Indemnified Liabilities (as hereinafter defined); provided
that Company shall not have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise solely from the gross negligence or willful misconduct of that
Indemnitee as determined by a final judgment of a court of competent
jurisdiction.

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees (including allocated costs of
internal counsel) in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement, the other Loan Documents or the
Acquisition Agreement or the transactions contemplated hereby or thereby
(including Lenders’ agreement to make the Loans hereunder or the use or intended
use of the proceeds thereof or the issuance of Letters of Credit hereunder or
the use or intended use of any thereof, the failure of Issuing Lender to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Government
Authority, or any enforcement of any of the Loan Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Subsidiary Guaranty)), (ii) the statements contained in the
commitment letter delivered by any Lender to Company with respect thereto, or
(iii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Company or any of its Subsidiaries.

 

104



--------------------------------------------------------------------------------

EXECUTION VERSION

 

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

  10.4 Set-Off

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by Company at any time or from time to time, without notice to
Company or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply any and all deposits (general or
special, time or demand, provisional or final, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by that
Lender or any Affiliate of that Lender to or for the credit or the account of
Company and each other Loan Party against and on account of the Obligations of
Company or any other Loan Party to that Lender (or any Affiliate of that Lender)
or to any other Lender (or any Affiliate of any other Lender) under this
Agreement, the Letters of Credit and participations therein and the other Loan
Documents, including all claims of any nature or description arising out of or
connected with this Agreement, the Letters of Credit and participations therein
or any other Loan Document, irrespective of whether or not (i) that Lender shall
have made any demand hereunder or (ii) the principal of or the interest on the
Loans or any amounts in respect of the Letters of Credit or any other amounts
due hereunder shall have become due and payable pursuant to Section 8 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.

 

  10.5 Ratable Sharing

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of

 

105



--------------------------------------------------------------------------------

EXECUTION VERSION

 

such payment) of the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that (A) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (B) the foregoing provisions
shall not apply to (1) any payment made by Company pursuant to and in accordance
with the express terms of this Agreement or (2) any payment obtained by a Lender
as consideration for the assignment (other than an assignment pursuant to this
subsection 10.5) of or the sale of a participation in any of its Obligations to
any Eligible Assignee or Participant pursuant to subsection 10.1B or 10.1C.
Company expressly consents to the foregoing arrangement and agrees that any
purchaser of an assignment so purchased may exercise any and all rights of a
Lender as to such assignment as fully as if that Lender had complied with the
provisions of subsection 10.1B with respect to such assignment. In order to
further evidence such assignment (and without prejudice to the effectiveness of
the assignment provisions set forth above), each purchasing Lender and each
selling Lender agree to enter into an Assignment Agreement at the request of a
selling Lender or a purchasing Lender, as the case may be, in form and substance
reasonably satisfactory to each such Lender.

 

  10.6 Amendments and Waivers

Subject to subsection 2.10, no amendment, modification, termination or waiver of
any provision of this Agreement or of the Notes, and no consent to any departure
by Company therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that no such amendment, modification,
termination, waiver or consent shall, without the consent of:

(a) each Lender with Obligations directly affected (whose consent shall be
sufficient for any such amendment, modification, termination or waiver without
the consent of Requisite Lenders) (1) reduce the principal amount of any Loan,
(2) postpone the date or reduce the amount of any scheduled payment (but not
prepayment) of principal of any Loan, (3) postpone the date on which any
interest or any fees are payable, (4) decrease the interest rate borne by any
Loan (other than any waiver of any increase in the interest rate applicable to
any of the Loans pursuant to subsection 2.2E) or the amount of any fees payable
hereunder (other than any waiver of any increase in the fees applicable to
Letters of Credit pursuant to subsection 3.2 following an Event of Default)
including any change in the manner in which any financial ratio used in
determining any interest rate or fee is calculated that would result in a
reduction of any such rate or fee, (5) reduce the amount or postpone the due
date of any amount payable in respect of any Letter of Credit, (6) extend the
expiration date of any Letter of Credit beyond the Revolving Loan Commitment
Termination Date, (7) extend the Revolving Loan Commitment Termination Date or
(8) change in any manner the obligations of Revolving Lenders relating to the
purchase of participations in Letters of Credit;

 

106



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) each Lender, (1) change in any manner the definition of “Pro Rata Share”,
the definition of “Requisite Lenders” (except for any changes resulting solely
from an increase in the aggregate amount of the Commitments approved by
Requisite Lenders) or the provisions of subsection 2.4A(ii), 2.4A(iv)(b) or
2.4B(iii) in any manner that would alter the pro rata sharing of payments or
reduction of the Revolving Loan Commitment Amount, (2) change in any manner any
provision of this Agreement that, by its terms, expressly requires the approval
or concurrence of all Lenders, (3) increase the maximum duration of Interest
Periods permitted hereunder, (4) release any Lien granted in favor of
Administrative Agent with respect to all or substantially all of the Collateral
or release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty, in each case other than in accordance
with the terms of the Loan Documents or (5) change in any manner or waive the
provisions contained in subsection 2.4C, subsection 8.1, subsection 10.5 or this
subsection 10.6.

In addition, no amendment, modification, termination or waiver of any provision
(i) of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note, (ii) of subsection 2.1A(ii) or of any other
provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of Swing
Line Lender, (iii) of Section 3 shall be effective without the written
concurrence of Administrative Agent and, with respect to the purchase of
participations in Letters of Credit, without the written concurrence of Issuing
Lender, (iv) of Section 9 or of any other provision of this Agreement which, by
its terms, expressly requires the approval or concurrence of Administrative
Agent shall be effective without the written concurrence of Administrative
Agent, and (v) that increases the amount of a Commitment of a Lender shall be
effective without the consent of such Lender.

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Company in any case shall entitle Company to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this subsection 10.6
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Company, on Company.

 

  10.7 Independence of Covenants

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would not result in a default under subsection 7.6 shall not avoid
the occurrence of an Event of Default or Potential Event of Default if such
action is taken or condition exists.

 

107



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  10.8 Notices; Effectiveness of Signatures

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, upon receipt during normal business hours on a Business Day of
telefacsimile in complete and legible form, or three Business Days after
depositing it in the United States mail (certified or registered if any such
notice relates to non-compliance with the terms hereof) with postage prepaid and
properly addressed; provided that notices to Administrative Agent, Swing Line
Lender and Issuing Lender shall not be effective until received. For the
purposes hereof, the address of each party hereto shall be as set forth under
such party’s name on the signature pages hereof or (i) as to Company and
Administrative Agent, such other address as shall be designated by such Person
in a written notice delivered to the other parties hereto and (ii) as to each
other party, such other address as shall be designated by such party in a
written notice delivered to Administrative Agent.

Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile. The effectiveness of any such documents and signatures
shall, subject to applicable law, have the same force and effect as an original
copy with manual signatures and shall be binding on all Loan Parties,
Administrative Agent and Lenders. Administrative Agent may also require that any
such documents and signature be confirmed by a manually-signed copy thereof;
provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
document or signature.

Notwithstanding the foregoing, Company agrees that Administrative Agent may make
any material delivered by Company to Administrative Agent, as well as any
amendments, waivers, consents and other written information, documents,
instruments and other materials relating to Company, any of its Subsidiaries, or
any other materials or matters relating to the Loan Documents or any of the
transactions contemplated hereby that Administrative Agent is required or
authorized pursuant to the terms hereof or of any Loan Document to provide to
Lenders (collectively, the “Communications”) available to Lenders by posting
such notices on a Platform. Company acknowledges that (a) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (b) a
Platform is provided “as is” and “as available” and (c) neither Administrative
Agent nor any of its Affiliates warrants the accuracy, completeness, timeliness,
sufficiency, or sequencing of the Communications posted on a Platform.
Administrative Agent and its Affiliates expressly disclaim with respect to a
Platform any liability for errors in transmission, incorrect or incomplete
downloading, delays in posting or delivery, or problems accessing the
Communications posted on such Platform and any liability for any losses, costs,
expenses or liabilities that may be suffered or incurred in connection with such
Platform. No warranty of any kind, express, implied or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
Administrative Agent or any of its Affiliates in connection with any Platform.

Each Lender agrees that notice to it (as provided in the next sentence)
specifying that any Communication has been posted to a Platform shall for
purposes of this Agreement

 

108



--------------------------------------------------------------------------------

EXECUTION VERSION

 

constitute effective delivery to such Lender of such information, documents or
other materials comprising such Communication. Each Lender agrees (1) to notify,
on or before the date such Lender becomes a party to this Agreement,
Administrative Agent in writing of such Lender’s e-mail address to which a
notice may be sent (and from time to time thereafter to ensure that
Administrative Agent has on record an effective e-mail address for such Lender)
and (2) that any notice may be sent to such e-mail address.

 

  10.9 Survival of Representations, Warranties and Agreements

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Company set forth in subsections 2.6D, 2.7, 10.2, 10.3, 10.4,
10.17 and 10.18 and the agreements of Lenders set forth in subsections 9.2C,
9.4, 10.5 and 10.18 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination of this Agreement.

 

  10.10 Failure or Indulgence Not Waiver; Remedies Cumulative

No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

  10.11 Marshalling; Payments Set Aside

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations. To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

  10.12 Severability

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

109



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  10.13 Obligations Several; Independent Nature of Lenders’ Rights; Damage
Waiver

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to subsection 9.6, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

To the extent permitted by law, Company shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement (including
subsection 2.1C hereof), any other Loan Document, any transaction contemplated
by the Loan Documents, any Loan or the use of proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with the Loan
Documents or the transactions contemplated thereby.

 

  10.14 Release of Security Interest or Subsidiary Guaranty

Upon the proposed sale or other disposition of any Collateral to any Person
(other than an Affiliate of Company) that is permitted by this Agreement or to
which Requisite Lenders have otherwise consented, or the sale or other
disposition of all of the Capital Stock of a Subsidiary Guarantor to any Person
(other than an Affiliate of Company) that is permitted by this Agreement or to
which Requisite Lenders have otherwise consented, for which a Loan Party desires
to obtain a security interest release or a release of the Subsidiary Guaranty
from Administrative Agent, such Loan Party shall deliver an Officer’s
Certificate (i) stating that the Collateral or the Capital Stock subject to such
disposition is being sold or otherwise disposed of in compliance with the terms
hereof and (ii) specifying the Collateral or Capital Stock being sold or
otherwise disposed of in the proposed transaction. Upon the receipt of such
Officer’s Certificate, Administrative Agent shall, at such Loan Party’s expense,
so long as Administrative Agent (a) has no reason to believe that the facts
stated in such Officer’s Certificate are not true and correct and (b), if the
sale or other disposition of such item of Collateral or Capital Stock
constitutes an Asset Sale, shall have received evidence satisfactory to it that
arrangements satisfactory to it have been made for delivery of the Net Asset
Sale Proceeds if and as required by subsection 2.4, execute and deliver such
releases of its security interest in such Collateral or such Subsidiary
Guaranty, as may be reasonably requested by such Loan Party.

 

110



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  10.15 Applicable Law

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 

  10.16 Construction of Agreement; Nature of Relationship

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to Company arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the other Agents and Lenders, on one
hand, and Company, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor. Accordingly, each of the parties hereto
acknowledges and agrees that the terms of this Agreement shall not be construed
against or in favor of another party.

 

  10.17 Consent to Jurisdiction and Service of Process

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY

(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.8;

(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

111



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(V) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY
OTHER JURISDICTION; AND

(VI) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

  10.18 Waiver of Jury Trial

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

  10.19 Confidentiality

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement that has been identified in writing as
confidential by Company in accordance with such Lender’s customary procedures
for handling confidential information of this nature, it being understood and
agreed by Company that in any event a Lender may make disclosures (a) to its and
its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such

 

112



--------------------------------------------------------------------------------

EXECUTION VERSION

 

disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (b) to the
extent requested by any Government Authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this subsection 10.19,
to (i) any Eligible Assignee of or participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of Company, (g) with the consent of Company, (h) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this subsection 10.19 or (ii) becomes available to Administrative Agent or any
Lender on a nonconfidential basis from a source other than Company or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates and
that no written or oral communications from counsel to an Agent and no
information that is or is designated as privileged or as attorney work product
may be disclosed to any Person unless such Person is a Lender or a Participant
hereunder; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Company of any request by any Government
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition of such Lender by such
Government Authority) for disclosure of any such non-public information prior to
disclosure of such information; and provided, further that in no event shall any
Lender be obligated or required to return any materials furnished by Company or
any of its Subsidiaries. In addition, Administrative Agent and Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to Administrative Agent and Lenders, and Administrative Agent
or any of its Affiliates may place customary “tombstone” advertisements relating
hereto in publications (including publications circulated in electronic form) of
its choice at its own expense.

 

  10.20 Counterparts; Effectiveness

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

 

  10.21 Successor Issuing Lender

Issuing Lender may resign at any time by giving written notice thereof to
Administrative Agent (who shall promptly notify Lenders thereof) and Company,
such

 

113



--------------------------------------------------------------------------------

EXECUTION VERSION

 

resignation to be effective on the date that is the later of (i) the thirtieth
day following delivery of such written notice to Administrative Agent and
Company and (ii) the appointment of and acceptance by a successor Issuing
Lender, as provided below; provided, however, that to the extent Administrative
Agent fails to appoint a successor Issuing Lender that accepts such appointment
within such time, Issuing Lender may appoint a Revolving Lender as successor
Issuing Lender. Unless Issuing Lender is Administrative Agent, Issuing Lender
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Company and Administrative Agent and signed
by Requisite Lenders, such removal to become effective immediately upon the
appointment of and acceptance by a successor Issuing Lender, as provided below.
Upon any such notice of resignation or removal, Administrative Agent shall have
the right, upon five Business Days’ notice to Company, to appoint a successor
Issuing Lender. Any appointment of a successor Issuing Lender, whether by
Administrative Agent or Issuing Lender, shall be subject to consent of Company
and Administrative Agent, which, in either case, shall not be unreasonably
withheld or delayed. Upon the acceptance of any appointment as Issuing Lender
hereunder by a successor Issuing Lender, and consent of Company and
Administrative Agent, that successor Issuing Lender shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Issuing Lender and the retiring or removed Issuing Lender
shall be discharged from its duties and obligations under this Agreement;
provided that, anything contained in this subsection 10.21 or otherwise in any
of the Loan Documents to the contrary notwithstanding, the resigning or removed
Issuing Lender shall continue to have all rights and obligations of Issuing
Lender, with respect to any Letter of Credit issued prior to the effective date
of the appointment of a successor Issuing Lender until the cancellation or
expiration of such Letter of Credit and the reimbursement of any amounts drawn
thereunder.

 

  10.22 Patriot Act Notice.

Each Lender and Administrative Agent (for itself and not on behalf of any other
party) hereby notifies Company that, pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
Company, which information includes the name and address of Company and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Company in accordance with the Patriot Act.

 

  10.23 Advertising, Promotion and Marketing.

Administrative Agent and each Lender may, and Company hereby authorizes
Administrative Agent and each Lender to, include references to Company, its
Subsidiaries and any other Loan Party, and utilize any logo or other distinctive
symbol associated with Company, its Subsidiaries or any other Loan Party, in
connection with any advertising, promotion or marketing undertaken by
Administrative Agent or such Lender.

[Remainder of page intentionally left blank]

 

114



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

COMPANY:

 

RUTH’S CHRIS STEAK HOUSE, INC. By:  

/s/ THOMAS J. PENNISON, JR.

Title:   Thomas J. Pennison, Jr.   Chief Financial Officer   Senior Vice
President Notice Address:   500 International Parkway, Suite 100   Heathrow,
Florida 32746   Attention: Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as Co-Lead
Arranger and as Administrative Agent By:  

/s/ J. NICHOLAS COLE

Name:   J. Nicholas Cole Title:   Managing Director Notice Address:   Wells
Fargo Restaurant Finance   5938 Priestly Drive, Suite 200   Carlsbad, California
92008

 

S-2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

BANK OF AMERICA, N.A., individually as a Lender and as Syndication Agent By:  

/s/ John Schmidt

Title:   Vice President

 

S-3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Co-Documentation Agent By:  

/s/ Anthony Braxton

Title:   Director

 

S-4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Co-Documentation
Agent By:  

/s/ Lynn Richard

Title:   Senior Vice President

 

S-5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

CAROLINA FIRST BANK, as a Lender By:  

/s/ Alan T. Ennis

Title:   Sr. Vice President

 

S-6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

CITIBANK N.A., as a lender By:  

/s/ Gregory Roll

Title:   Vice President

 

S-7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a lender By:  

/s/ Doug Kilton

Title:   Senior Vice President

 

S-8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

COOPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A. “ROBOBANK NEDERLAND”, NEW
YORK BRANCH, as a lender By:  

/s/ Tamira S. Treffers-Herrera

Title:   Executive Director By:  

/s/ Brett Delfino

Title:   Executive Director

 

S-9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

RAYMOND JAMES BANK, FSB, as a lender By:  

/s/ Andrew Hahn

Title:   Senior Vice President

 

S-10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

FIFTH THIRD BANK, as a lender By:  

/s/ Jackson Young

Title:   Vice President

 

S-11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SCHEDULE 2.1

LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

Lender

   Revolving
Loan
Commitment    Pro Rata
Share  

Wells Fargo Bank, National Association

   $ 37,500,000.00    15.000000000 %

Bank of America, N.A.

   $ 37,500,000.00    15.000000000 %

JPMorgan Chase Bank, N.A.

   $ 30,000,000.00    12.000000000 %

Wachovia Bank, National Association

   $ 30,000,000.00    12.000000000 %

Raymond James Bank, FSB

   $ 27,000,000.00    10.800000000 %

Citibank N.A.

   $ 24,000,000.00    9.600000000 %

Fifth Third Bank

   $ 24,000,000.00    9.600000000 %

Carolina First Bank

   $ 15,000,000.00    6.000000000 %

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch

   $ 15,000,000.00    6.000000000 %

First Tennessee Bank National Association

   $ 10,000,000.00    4.000000000 %              

TOTAL

   $ 250,000,000.00    100.000000000 %

 

Schedule 2.1-1